Exhibit 10.41

FINAL

--------------------------------------------------------------------------------

OPERATING AGREEMENT

OF

ALIANTE  HOLDING, LLC

--------------------------------------------------------------------------------

 

DECEMBER 16, 2005


--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE I

 

DEFINITIONS

 

 

1.1

 

Definitions

 

1

ARTICLE II

 

FORMATION

 

 

2.1

 

Formation

 

15

2.2

 

Name

 

15

2.3

 

Purposes and Powers

 

15

2.4

 

Registered Agent and Registered Office

 

16

ARTICLE III

 

MANAGEMENT

 

 

3.1

 

The Executive Committee

 

16

3.2

 

No Liability for Fees, Costs and Expenses of Aliante LLC and Losee LLC

 

16

3.3

 

[Reserved.]

 

16

3.4

 

[Reserved.]

 

16

3.5

 

[Reserved.]

 

17

3.6

 

Expense reimbursement

 

17

3.7

 

Removal of the Manager

 

17

3.8

 

Officers

 

17

3.9

 

Competing Transactions

 

17

3.10

 

Tax Matters Partner

 

18

3.11

 

Liability of Members

 

18

3.12

 

Prohibition Against Publicly Traded Partnership

 

18

3.13

 

Executive Committee Membership

 

18

3.14

 

Decisions Subject to Executive Committee Approval

 

19

3.15

 

Place of Meetings and Meetings by Telephone

 

19

3.16

 

Regular Meetings

 

19

3.17

 

Special Meetings

 

19

3.18

 

Quorum

 

19

3.19

 

Manner of Acting

 

19

3.20

 

Waiver of Notice

 

19

3.21

 

Adjournment

 

20

3.22

 

Action Without a Meeting

 

20

3.23

 

Resignation

 

20

3.24

 

Removal

 

20

3.25

 

Vacancies

 

20

3.26

 

Compensation to EC Members

 

20

3.27

 

Liability to Third Parties

 

20

3.28

 

No Guarantee of Return by EC Members

 

20

3.29

 

Transactions with Company or Otherwise

 

20

3.30

 

Indemnification

 

21

ARTICLE IV

 

FINANCIAL MATTERS

 

 

4.1

 

Initial Capital Contributions

 

21

4.2

 

Additional Capital Contributions

 

21

4.3

 

Default

 

25

4.4

 

Allocation of Profits and Losses

 

29

i


--------------------------------------------------------------------------------


 

4.5

 

Distributions

 

31

ARTICLE V

 

MEMBERS; TRANSFER OF INTERESTS

 

 

5.1

 

Admission

 

32

5.2

 

Transfer of Interests

 

32

5.3

 

Gaming Licensing

 

35

5.4

 

Required Member Approvals

 

36

5.5

 

Place of Meetings and Meetings by Telephone

 

36

5.6

 

Annual Meeting

 

36

5.7

 

Special Call of Meetings

 

36

5.8

 

Notice of Meetings of Members

 

36

5.9

 

Manner of Giving Notice

 

37

5.10

 

Adjourned Meeting; Notice

 

37

5.11

 

Quorum; Voting

 

37

5.12

 

Waiver of Notice by Consent of Absent Members

 

37

5.13

 

Member Action by Written Consent Without a Meeting

 

37

5.14

 

Record Date for Member Notice, Voting, and Giving Consents

 

37

5.15

 

In General

 

38

5.16

 

Compliance with the Aliante Operating Agreement and the Losee Operating
Agreement

 

41

ARTICLE VI

 

DISSOLUTION, LIQUIDATION AND TERMINATION

 

 

6.1

 

Dissolution

 

42

6.2

 

Liquidation and Termination

 

42

6.3

 

Articles of Dissolution

 

42

6.4

 

Negative Capital Accounts

 

42

6.5

 

Deemed Distribution and Recontribution

 

42

6.6

 

Limitations on Rights of Members

 

43

ARTICLE VII

 

AMENDMENTS

 

 

7.1

 

Amendments Generally

 

43

7.2

 

Amendments by the Executive Committee

 

43

ARTICLE VIII

 

MISCELLANEOUS

 

 

8.1

 

Notices

 

43

8.2

 

Binding Effect

 

44

8.3

 

Headings

 

44

8.4

 

Severability

 

44

8.5

 

Further Action

 

44

8.6

 

Governing Law

 

44

8.7

 

Waiver of Action for Partition

 

44

8.8

 

Counterpart Execution

 

44

8.9

 

Publicity

 

44

8.10

 

Transition as Manager

 

45

8.11

 

Broker Fees

 

45

8.12

 

Securities Under the UCC

 

45

ii


--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

Exhibit A

 

Legal Description of Aliante Property

Exhibit B

 

List of Investment Banking Firms

Exhibit C-1

 

Aliante Property Representations by GC

Exhibit C-2

 

Losee Property Representations by Station and Parent

Exhibit D

 

New Property(ies)

Exhibit E

 

Legal Description of Losee Property

Exhibit F

 

Notice Addresses

Exhibit G

 

Initial Members and Membership Interests

Exhibit H-1

 

Permitted Exceptions (Aliante Property)

Exhibit H-2

 

Permitted Exceptions (Losee Property)

Exhibit I

 

Articles of Organization

 

LIST OF SCHEDULES

 

 

Schedule 4.1(a)

GC’s Initial Capital Contribution

Schedule 4.1(b)

Station’s Initial Capital Contribution

 

 

ATTACHMENTS

 

 

Attachment I

Form of Aliante Operating Agreement

Attachment II

Form of Losee Operating Agreement

Attachment III

Form of GC Assignment of Membership Interest

Attachment IV

Form of Station Assignment of Membership Interest

 

iii


--------------------------------------------------------------------------------


OPERATING AGREEMENT

OF

ALIANTE HOLDING, LLC

This OPERATING AGREEMENT, dated as of December 16, 2005 (the “Effective Date”),
is entered into by and among (1) ALIANTE HOLDING, LLC, a Nevada limited
liability company (the “Company”); (2) G.C. ALIANTE, LLC, a Nevada limited
liability company (“GC”); and (3) ALIANTE STATION, LLC, a Nevada limited
liability company (“Station”) and a wholly-owned subsidiary of Station Casinos,
Inc. (“Parent”).  Each of the Company, GC and Station is sometimes referred to
herein as a “Party,” and all of them, together, are sometimes referred to herein
as the “Parties.”

RECITALS

WHEREAS, the Parties desire to enter into this Agreement to set forth (i) their
respective rights, privileges, duties and obligations with respect to the
Company and (ii) the terms and conditions of the management and operation of the
Company.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

AGREEMENT

ARTICLE I

Definitions

1.1           Definitions.  The following capitalized words and phrases have the
indicated meanings in this Agreement:

“Acquisition Notice” has the meaning set forth in Exhibit D.

“Act” means Chapter 86 of the Nevada Revised Statutes, as amended from time to
time (and any corresponding provisions of succeeding law).

“Additional Capital Contribution(s)” shall mean all Capital Contributions of the
Members other than their Initial Capital Contributions.

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:

1


--------------------------------------------------------------------------------


(i)            Credit to such Capital Account any amounts that such Member is
deemed to be obligated to restore pursuant to the penultimate sentences of
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5); and

(ii)           Debit to such Capital Account the items described in Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Regulations.

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Regulations
and shall be interpreted consistently therewith.

“Additional Contribution Default” has the meaning set forth in Section
4.3(b)(i).

“Affiliate” means, with respect to any Person, (i) any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
(excluding employees of a Person, other than executive officers and board
members of such Person), (ii) any Person who is an officer or director of any
Person described in Clause (i) of this definition, (iii) with respect to GC, any
Greenspun Family Member, and with respect to either Parent or Station, any
Fertitta Family Member, or (iv) any family member of any Person described in
Clause (iii) of this definition.  For purposes of this definition, the term
“family member” shall be deemed to be the spouses and lineal descendants of the
Persons described in Clause (iii) of this definition.

“Affiliate Transaction” has the meaning set forth in Section 3.9.

“Agreement” means this Operating Agreement, together with all exhibits and
schedules hereto, as amended from time to time.  Words such as “herein,”
“hereinafter,” “hereof,” “hereto,” and “hereunder” refer to this Agreement as a
whole, unless the context otherwise requires.

“Aliante Additional Capital Call(s)” has the meaning set forth in Section
4.2(f)(i).

“Aliante Financing Arrangements” means the Construction Financing, Expansion
Financing or Permanent Financing, as such terms are defined in the Aliante
Operating Agreement.

“Aliante LLC” means Aliante Gaming, LLC, a Nevada Limited liability company.

“Aliante Membership Interests” has the meaning set forth in Schedule 4.1(a).

“Aliante Operating Agreement” means the Amended and Restated Operating Agreement
of Aliante Gaming, LLC, dated and to be effective as of January 6, 2006, by and
among Aliante LLC, the Company and Station, as Manager, and acknowledged and
agreed to by GC and Station, as members of the Company, together with all
exhibits and schedules thereto, as amended from time to time, in the form
attached hereto as Attachment I.

“Aliante Owner’s Policy” has the meaning set forth on Schedule 4.1(a).

“Aliante Project” means, collectively, all of the improvements to, and to be
located on, the Aliante Property.

2


--------------------------------------------------------------------------------


“Aliante Property” means the real property upon which the Aliante Project is to
be developed.  The Aliante Property is legally described on Exhibit A.

“Aliante Property Documents” has the meaning set forth in Exhibit C-1.

“Annual Plan and Operating Budget” means the operating plan and budget for each
Fiscal Year, as approved by the Executive Committee pursuant to the terms of
this Agreement, setting forth in reasonable detail the Company’s projected gross
revenues, operating costs, debt service requirements and capital expenditures
and working capital requirements, including in each case the components thereof.

“Appraised Value” means, in the case of a Membership Interest, the fair market
value thereof as determined by agreement of Station and GC or, in the event that
Station and GC are unable to agree upon such value within thirty (30) days after
the requirement to determine Appraised Value arises, as determined by one (1)
investment banking firm selected jointly (and paid equally) by Station and GC
from the list attached hereto as Exhibit B; provided, however, if either Station
or GC give written notice to the other within five (5) days after the expiration
of the foregoing thirty (30) day period that it desires to have three (3)
investment banking firms determine the Appraised Value of the Membership
Interests, rather than one (1) investment banking firm, or if Station and GC are
unable to agree on one (1) investment banking firm within such thirty (30) day
period, the determination of fair market value shall be made by three (3)
investment banking firms, one (1) of which shall be selected and paid by Station
from Exhibit B, one (1) of which shall be selected and paid by GC from Exhibit B
within fifteen (15) days after the expiration of the foregoing thirty (30) day
period and one (1) of which shall be selected from Exhibit B by the two (2)
investment banking firms so selected within fifteen (15) days after the
expiration of the foregoing fifteen (15) day period and paid equally by Station
and GC.  In the event that there is one (1) investment banking firm, its
determination of fair market value shall be the Appraised Value.  If there are
three (3) investment banking firms, the Appraised Value shall be the average of
the two (2) closest determinations, in dollar value, of fair market value made
by the three (3) investment banking firms as so selected.  Unless the Members
unanimously instruct the Executive Committee otherwise, the Executive Committee
shall instruct the investment banking firm to calculate the fair market value of
the Company as a going concern, without any discount for (i) lack of liquidity,
(ii) restrictions on transferability, (iii) minority interest, (iv) lack of
control, (v) overhead charges, (vi) rights to receive management fees or similar
types of payments for services rendered by the owner of the Membership Interest
being valued and/or (vii) the financial condition, operating performance or
business reputation of the Member or any party controlling the Member, but less
any Company indebtedness, multiplied by the percentage ownership interest
represented by the Membership Interest in question.  The determination of
Appraised Value pursuant to the foregoing process shall be final and binding on
all Parties.

“Articles” has the meaning set forth in Section 2.1.

“Bankrupt” means with respect to any Person the occurrence of any of the
following:

3


--------------------------------------------------------------------------------


(i)            Filing a voluntary petition in bankruptcy or for reorganization
or for adoption of an arrangement under the United States Bankruptcy Code, as
amended from time to time (or any corresponding provisions of succeeding law);

(ii)           Making a general assignment for the benefit of creditors;

(iii)          The appointment by a court of a receiver for all or substantially
all of the assets of such Person

(iv)          The entry of an order for relief in the case of an involuntary
petition in bankruptcy; or

(v)           The assumption of custody or sequestration by a court of competent
jurisdiction of all or substantially all of the Person’s assets.

“Base Management Fee” means the base management fee to be paid to the Manager
pursuant to Section 3.5(a) of the Aliante Operating Agreement.

“Capital Account” means, with respect to any Member, the capital account
maintained for such Member in accordance with the following provisions:

(i)            To each Member’s Capital Account there shall be credited such
Member’s Capital Contributions, such Member’s distributive share of Profits and
any items in the nature of income or gain that are specially allocated to such
Member pursuant to Section 4.4(c), and the amount of any Company liabilities
assumed by such Member or that are secured by any Company property distributed
to such Member;

(ii)           To each Member’s Capital Account there shall be debited the
amount of cash and the Gross Asset Value of any property other than money
distributed to such Member pursuant to any provision of this Agreement (other
than payments made pursuant to Section 3.5), such Member’s distributive share of
Losses and any items in the nature of expenses or losses that are specially
allocated to such Member pursuant to Section 4.4(c);

(iii)          In the event that all or any part of a Membership Interest  is
Transferred in accordance with the terms of this Agreement, the transferee shall
succeed to the Capital Account of the transferor to the extent it relates to the
Transferred interest; and

(iv)          In determining the amount of any liability for purposes of the
foregoing Clauses (i) and (ii) of this definition, there shall be taken into
account Code Section 752(c) and any other applicable provisions of the Code and
Regulations.

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b) and shall be interpreted and applied in a manner consistent
with such Regulations.  The Executive Committee shall (i) make any adjustments
that are necessary or appropriate to maintain equality between the Capital
Accounts of the Members and the amount of capital reflected on the Company’s
balance sheet, as computed for book purposes, in accordance with Regulations
Section 1.704-1(b)(2)(iv)(g),

4


--------------------------------------------------------------------------------


and (ii) make any appropriate modifications in the event unanticipated events
might otherwise cause this Agreement not to comply with Section 1.704-1(b) of
the Regulations.

“Capital Contribution” means, with respect to a Member as of any date, the
amount of money and other property actually contributed to the Company by such
Member through such date.  The amount of a Capital Contribution made in property
other than money shall be the fair market value, net of assumed liabilities, of
the contributed property as determined in good faith by the Executive Committee;
provided, however, GC’s Initial Capital Contribution and Station’s Initial
Capital Contribution shall have the values ascribed in Schedule 4.1(a) and
Schedule 4.1(b), respectively.

“Change in Control” means, in the case of Station, an event or series of events
by which:

(i)                                                           Parent or a
wholly-owned Subsidiary of Parent ceases to own one hundred percent (100%) of
the issued and outstanding voting securities of Station; or

(ii)                                                        Parent sells,
conveys, transfers or leases, directly or indirectly, all or substantially all
of the properties and assets of Parent and its subsidiaries to any Person; or

(iii)                                                     any “person” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934)
(other than Existing Equity Holders, as defined below) is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person shall be deemed to have “beneficial 
ownership” of all shares that any such person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly of securities representing forty percent (40%) or more of
the combined voting power of Parent’s Voting Stock and at such time as the
Existing Equity Holders together shall fail to beneficially own, directly or
indirectly, securities representing at least the same percentage of the combined
voting power of Parent’s Voting Stock as is “beneficially owned” by such
“person;” or

(iv)                                                    Parent consolidates with
or merges into another corporation or any corporation consolidates with or
merges into Parent, in either event pursuant to a transaction in which the
outstanding Voting Stock of Parent is changed into or exchanged for cash,
securities or other property, other than any such transaction between Parent and
its wholly-owned subsidiaries, with the effect that any “person” (other than the
Existing Equity Holders) becomes the “beneficial owner,” directly or indirectly,
of securities representing forty percent (40%) or more of the combined voting
power of Parent’s Voting Stock and at such time as the Existing Equity Holders
together shall fail to beneficially own, directly or indirectly, securities
representing at least  at least the same percentage of the combined voting power
of Parent’s Voting Stock as is “beneficially owned” by such “person”; or

5


--------------------------------------------------------------------------------


(v)                                                       Neither Frank J.
Fertitta III, nor Lorenzo J. Fertitta, nor any of their  respective lineal
descendants, is, for a period of ninety (90) days or more in any calendar year,
the chief executive officer of Parent with the powers, duties and authority
commensurate with such office.

“Change in Control Call” has the meaning set forth in Section 5.2(b)(ii).

“Change in Control Call Exercise Notice” has the meaning set forth in Section
5.2(b)(ii).

“Change in Control Notice” has the meaning set forth in Section 5.2(b)(i).

“Change in Control Put” has the meaning set forth in Section 5.2(b)(iii).

“Change in Control Put Exercise Notice” has the meaning set forth in Section
5.2(b)(iii).

“Change in Control Put Period” has the meaning set forth in Section 5.2(b)(iii).

“Claims” has the meaning set forth in Section 3.29(a).

“Code” means the Internal Revenue Code of 1986, as amended from time to time (or
any corresponding provisions of succeeding law).

“Collateral’s Fair Market Value” has the meaning set forth in Section
4.2(f)(ix).

“Company” has the meaning set forth in the introductory paragraph.

“Construction Financing” means third-party debt financing for the construction
of the Aliante Project (not including any Expansion Project).

“Construction Loan Documents” means any and all documents executed in connection
with the Construction Financing as approved by Executive Committee of Aliante
LLC at any time and from time to time pursuant to the terms of the Aliante
Operating Agreement.

“Contracts, as to the Aliante Property, has the meaning set forth in Exhibit C-1
and, as to the Losee Property, has the meaning set forth in Exhibit C-2.

“Contribution Date” means January 6, 2006.

“Cross-Default Member” has the meaning set forth in Section 4.2(f)(ix).

“Curable Default” has the meaning set forth in Section 4.2(f)(ix).

“Cure Collateral” has the meaning set forth in Section 4.2(f)(ix).

“Cure Cost of Capital” has the meaning set forth in Section 4.2(f)(ix).

“Cure Pledge” has the meaning set forth in Section 4.2(f)(ix).

“Curing Party” has the meaning set forth in Section 4.2(f)(ix).

6


--------------------------------------------------------------------------------


“Default Amount” has the meaning set forth in Section 4.3(b)(i).

“Default Call” has the meaning set forth in Section 4.3(d)(i).

“Default Contribution” has the meaning set forth in Section 4.3(b)(i).

“Default Distribution” has the meaning set forth in Section 4.3(b)(i).

“Default Loan” has the meaning set forth in Section 4.3(g).

“Default Loan Interest” has the meaning set forth in Section 4.3(g).

“Default Put” has the meaning set forth in Section 4.3(d)(ii).

“Default Put Exercise Date” has the meaning set forth in Section 4.3(d)(ii).

“Default Repayment Event” has the meaning set forth in Section 4.3(b)(ii).

“Defaulting Member” means a Member that fails to pay all or any portion of a
Capital Contribution when required to do so hereunder.

“Dilution Date” has the meaning set forth in Section 4.3(d)(i).

“Dilution Interest” has the meaning set forth in Section 4.3(b)(i).

“Dilution Interest Payment Amount” has the meaning set forth in Section
4.3(b)(i).

“Disproportionate Contribution” has the meaning set forth in Section
4.2(f)(iii).

“Disproportionate Guaranty Contribution” has the meaning set forth in Section
4.2(f)(viii).

“Distributable Cash” has the meaning set forth in Section 4.5(a).

“EC Member” means either of the GC EC Member and the Station EC Member.

“Effective Date” has the meaning set forth in the introductory paragraph hereof.

“Excess Construction Contributions” has the meaning set forth in Section 4.2(b)
of the Aliante Operating Agreement.

“Executive Committee” has the meaning set forth in Section 3.12.

“Exempt Affiliate” means a Person who is not a Fertitta Family Member, but who
is an Affiliate solely because such Person is an investor in Parent or an
investor in a successor to Parent by merger, consolidation, acquisition or
similar manner, for a bona fide business purpose other than to evade the
prohibition set forth in Section 3.8(a) in the Aliante Operating Agreement

7


--------------------------------------------------------------------------------


“Exempt Property” means a hotel and/or casino owned, operated, or managed by an
investor in Parent (other than a Fertitta Family Member) or a successor to
Parent (by merger, consolidation, acquisition or similar manner which is
undertaken for an independent, bona fide business purpose other than to evade
the prohibition set forth in Section 3.8(a) of the Aliante Operating Agreement)
which was owned, operated or managed by such an investor in Parent (other than a
Fertitta Family Member) or a successor to Parent prior to such merger,
consolidation, acquisition or similar transaction.

“Existing Equity Holders” means Frank J. Fertitta III, Blake L. Sartini, Delise
F. Sartini, Lorenzo J. Fertitta, Glenn C. Christenson, Scott M Nielson and
William W. Warner and their executors, administrators or the legal
representatives of their estates, their heirs, distributees, any trust as to
which any of the foregoing is a settlor or co-settlor and corporation,
partnership or other entity which is an Affiliate of any of the foregoing. 
Existing Equity Holders shall also mean any lineal descendants of such persons,
but only to the extent that the beneficial ownership of the Voting Stock held by
such lineal descendants was directly received (by gift, trust or sale) from any
such Person.

“Expansion Financing” means third-party debt financing for the construction of
each Expansion Project and to refinance the previous construction financing
therefor, as approved by Executive Committee of Aliante LLC at any time and from
time to time pursuant to the terms of the Aliante Operating Agreement.

“Expansion Project” means each additional construction project at the Aliante
Project after the initial construction project if and as approved by the
Executive Committee of Aliante LLC at any time and from time to time pursuant to
the terms of the Aliante Operating Agreement.

“Expansion Project Loan Documents” means any and all documents, agreements and
instruments evidencing the terms and conditions of an Expansion Financing, as
approved by the Executive Committee at any time and from time to time pursuant
to the terms of the Aliante Operating Agreement.

“Fair Market Value” has the meaning set forth in Exhibit D.

“Fertitta Family Members” means Frank J. Fertitta III and Lorenzo J. Fertitta,
and such Persons’ spouses and lineal descendants or trusts for the benefit of
such Persons or their spouses or lineal descendants.

“Fiscal Year” means the Company’s fiscal year ending on December 31 of each year
(or, if earlier, the date on which the Company is liquidated within the meaning
of Regulations Section 1.704-1(b)(2)(ii)(g)).  The first Fiscal Year of the
Company shall commence on the Effective Date, and subsequent Fiscal Years shall
commence on January 1.

“Gaming Authority” means those federal, state and local governmental, regulatory
and administrative authorities, agencies, boards and officials responsible for
or involved in the regulation of gaming or gaming activities in any
jurisdiction, including within the State of

8


--------------------------------------------------------------------------------


Nevada, specifically, the Nevada Gaming Commission, the Nevada State Gaming
Control Board, and applicable local authorities.

“Gaming Laws” means those laws pursuant to which any Gaming Authority possesses
regulatory, licensing or permit authority over gaming within any jurisdiction
and, within the State of Nevada, specifically, the Nevada Gaming Control Act, as
codified in the Chapter 463 of the Nevada Revised Statutes, and the regulations
of the Nevada Gaming Commission and Nevada State Gaming Control Board
promulgated thereunder, as amended from time to time.

“Gaming Licenses” shall mean all licenses, consents, permits, approvals,
authorizations, registrations, findings of suitability, franchises and
entitlements issued by any Gaming Authority necessary for or relating to the
conduct of activities under the Gaming Laws.

“Gaming Problem” has the meaning set forth in Section 5.3(b).

“GC” has the meaning set forth in the introductory paragraph.

“GC’s actual knowledge” has the meaning set forth in Exhibit C-1.

“GC Affiliates” has the meaning set forth in Section 4.2(f)(iv).

“GC EC Member” has the meaning set forth in Section 3.12.

“GC’s Initial Capital Contribution” has the meaning set forth in Section 4.1(a).

“GC Pledgors” has the meaning set forth in Section 4.2(f) of the Aliante
Operating Agreement.

“Governmental Permits” as to the Aliante Property, has the meaning set forth in
Exhibit C-1 and, as to the Losee Property, has the meaning set forth in Exhibit
C-2.

“Greenspun Family Member” means any of the following people: Susan Fine, Daniel
Greenspun, Jane Greenspun Gayle, Brian Greenspun, and Phillip Peckman, and each
of such Persons’ spouses and lineal descendants or trusts for the benefit of any
such Persons or their spouses and lineal descendants.

“Greenspun Person” means each of GC, the Greenspun Family Members or any
Affiliate of the foregoing (excluding any Exempt Affiliate).

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(i)            The Gross Asset Values of all Company assets shall be adjusted to
equal their respective gross fair market values, as determined in good faith by
the Executive Committee, as of the liquidation of the Company within the meaning
of Regulations Section 1.704-1(b)(2)(ii)(g); the acquisition of an additional
interest in the Company by any new or existing Member in exchange for more than
a de minimis Capital

9


--------------------------------------------------------------------------------


Contribution; and the distribution by the Company to a Member of more than a de
minimis amount of property as consideration for the Member’s interest in the
Company;

(ii)           The Gross Asset Value of any Company asset distributed to any
Member shall be the gross fair market value of such asset, as determined in good
faith by the Executive Committee, on the date of distribution;

(iii)          The Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this Clause (iii) to the
extent that an adjustment pursuant to the foregoing Clause (i) is made in
connection with a transaction that would otherwise result in an adjustment
pursuant to this Clause (iii); and

(iv)          The Gross Asset Value of any asset contributed to the Company
shall be its agreed-upon fair-market value, adjusted for book depreciation,
amortization or other cost recovery deductions for periods subsequent to its
contribution in the manner provided in Clause (vi) of the definition of “Profit”
and “Loss.”

“Hazardous Materials” as to the Aliante Property, has the meaning set forth in
Exhibit C-1 and, as to the Losee Property, has the meaning set forth in Exhibit
C-2.

“Incentive Management Fee” means the incentive management fee payable to the
Manager pursuant to Section 3.5(b) of the Aliante Operating Agreement.

“Indemnitee” has the meaning set forth in Section 3.30(a).

“Initial Capital Contributions” means GC’s Initial Capital Contribution and
Station’s Initial Capital Contribution.

“Initial Dilution” has the meaning set forth in Section 4.3(b)(i).

“Leases” as to the Aliante Property, has the meaning set forth in Exhibit C-1
and, as to the Losee Property, has the meaning set forth in Exhibit C-2.

“Losee Additional Capital Call” has the meaning set forth in Section 4.2(g).

“Losee LLC” means Losee Elkhorn Properties, LLC, a Nevada Limited liability
company.

“Losee Membership Interests” has the meaning set forth on Schedule 4.1(b).

“Losee Operating Agreement” means the Amended and Restated Operating Agreement
of Losee Elkhorn Properties, LLC, dated and to be effective as of January 6,
2006, by and between Losee LLC and the Company,  and acknowledged and agreed to
by GC and Station, as members

10


--------------------------------------------------------------------------------


of the Company, together with all exhibits and schedules thereto, as amended
from time to time, in the form attached hereto as Attachment II.

“Losee Owner’s Policy” has the meaning set forth on Schedule 4.1(b).

“Lossee Project” means, collectively, all of the improvements to, and to be
located on, the Losee Property.

“Losee Property” means the real property legally described on Exhibit E.

“Losee Property Documents” has the meaning set forth in Exhibit C-2.

“Manager” means Station in its capacity as the Manager of Aliante LLC pursuant
to the Aliante Operating Agreement.

“Member” means any Person that is or becomes a party to this Agreement as a
member of the Company.  The initial Members of the Company are GC and Station,
and the addresses of the initial Members are set forth on Exhibit F.

“Member Nonrecourse Deductions” shall mean “partner nonrecourse deductions” as
determined in accordance with Regulations Section 1.704-2(i)(2).

“Membership Interest” means a Member’s undivided percentage interest in the
Company.  Such interest includes any and all rights to which such Member may be
entitled as provided in this Agreement or the Act, including such Member’s
Capital Account, together with all obligations of such Member under this
Agreement or the Act.  The initial percentage Membership Interests of the
initial Members of the Company are set forth on Exhibit G, which percentages
shall be subject to adjustment from time to time as set forth in Sections 4.2
and 4.3.

“Minimum Gain” shall mean “partnership minimum gain” as determined in accordance
with Regulations Section 1.704-2(d)(1).

“Minimum Gain Attributable to Member Nonrecourse Debt” shall mean “partner
nonrecourse debt minimum gain” as determined in accordance with Regulations
Section 1.704-2(i)(3).

“New Property” has the meaning set forth in Exhibit D.

“New Property Costs” has the meaning set forth in Exhibit D.

“New Property Operating Agreement” has the meaning set forth in Exhibit D.

“New Property Purchase Agreement” has the meaning set forth in Exhibit D.

“Nonrecourse Deductions” shall have the meaning set forth in Regulations Section
1.704-2(c).

“Non-Defaulting Member” means a Member that has made all of its Capital
Contributions hereunder at a time when the other Member is a Defaulting Member.

11


--------------------------------------------------------------------------------


“Notice Address” has the meaning set forth in Section 8.1.

“Notices” has the meaning set forth in Section 8.1.

“Notice to Participate” has the meaning set forth in Exhibit D.

“Offering Member” has the meaning set forth in Exhibit D.

“Offering Member’s Interest” has the meaning set forth in Exhibit D.

“Opening” means the date on which the casino portion of the Aliante Project is
first opened to the public and commences business.

“Other Member” has the meaning set forth in Exhibit D.

“Owners Policy” as to the Aliante Property, has the meaning set forth in
Schedule 4.1(a) and, as to the Losee Property, has the meaning set forth in
Schedule 4.1(b).

“Parent” has the meaning set forth in the introductory paragraph.

“Participation Election” has the meaning set forth in Exhibit D.

“Participation Election Period” has the meaning set forth in Exhibit D.

“Party” and “Parties” have the meanings set forth in the introductory paragraph.

“Permanent Financing” means any debt financing incurred by Aliante LLC for
refinancing or replacing, in whole or in part, the Construction Financing, any
Expansion Financing or prior Permanent Financing on terms and conditions
approved by the Executive Committee of Aliante LLC at any time and from time to
time pursuant to the terms of the Aliante Operating Agreement.

“Permanent Loan Documents” means any and all documents executed in connection
with any Permanent Financing as approved by Executive Committee of Aliante LLC
at any time and from time to time pursuant to the terms of the Aliante Operating
Agreement.

“Permitted Exceptions” means, with respect to the Aliante Property, those
matters set forth on Exhibit H-1, and with respect to the Losee Property, those
matters set forth on Exhibit H-2.

“Person” means any individual, corporation, limited liability company,
partnership, trust or other entity.

“Pledge/Guaranty Document” and “Pledge/Guaranty Documents” each have the
meanings set forth in Section 4.2(f) of the Aliante Operating Agreement.

“Problem Member” has the meaning set forth in Sections 5.3(a) and (b).

12


--------------------------------------------------------------------------------


“Profits” and “Losses” for each Fiscal Year (or other period) means an amount
equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

(i)            Any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Profits or Losses pursuant to
this definition shall be added to such taxable income or loss;

(ii)           Any expenditures of the Company described in Code Section
705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Regulations Section 1.704-1(b)(2)(iv)(i) and not otherwise taken into account in
computing Profits or Losses pursuant to this definition shall be subtracted from
such taxable income or loss;

(iii)          In the event the Gross Asset Value of any Company asset is
adjusted pursuant to Clause (i) or Clause (ii) of the definition of Gross Asset
Value, the amount of such adjustment shall be taken into account as gain or loss
from the disposition of such asset for purposes of computing Profits or Losses;

(iv)          Gain or loss resulting from any disposition of property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;

(v)           Notwithstanding any other provision of this definition, any items
that are specially allocated pursuant to Sections 4.4(c) and 4.4(d)(ii) hereof
shall be excluded from such taxable income or loss; and

(vi)          If the Gross Asset Value of any Company asset is different from
its adjusted tax basis at the beginning of the Fiscal Year, then, in lieu of the
depreciation, amortization and other cost recovery deductions taken into account
in computing such taxable income or loss, there shall be taken into account an
amount which bears the same ratio to such beginning Gross Asset Value as the
federal income tax depreciation, amortization or other cost recovery deduction
bears to such beginning adjusted tax basis; provided, however, that if such
beginning adjusted tax basis is zero, such amount shall be determined with
reference to such beginning Gross Asset Value using any reasonable method
determined by the Executive Committee.

“Regulations” means the Income Tax Regulations, including Temporary Regulations,
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

“Regulatory Allocations” has the meaning set forth in Section 4.4(c)(vi).

“Registered Agent” has the meaning set forth in Section 2.4.

“Removal Put Exercise Date” has the meaning set forth in Section 3.6(a).

13


--------------------------------------------------------------------------------


“Required Guaranty Payment” has the meaning set forth in Section 4.2(f)(viii).

“Restricted Activity” has the meaning set forth in Section 3.8(a) in the Aliante
Operating Agreement.

“Restricted Area” means the property area set forth on Exhibit L to the Aliante
Operating Agreement.

“Restricted Period” has the meaning set forth in Section 3.8(a) to the Aliante
Operating Agreement.

“Retained Distributions” has the meaning set forth in Section 4.3(b)(ii).

“Secondary Dilution” has the meaning set forth in Section 4.3(b)(i).

“Section 3.8(a) Restrictions” has the meaning set forth in Section 3.8(a) of the
Aliante Operating Agreement

“Shared Expenses” has the meaning set forth in the Aliante Operating Agreement.

“Station” has the meaning set forth in the introductory paragraph.

“Station EC Member” has the meaning set forth in Section 3.12.

“Station Officer” means the Chief Executive Officer, the President or any
Executive Vice President of Parent.

“Station Pledgors” has the meaning set forth in Section 4.2(f) of the Aliante
Operating Agreement.

“Station’s Initial Capital Contribution” has the meaning set forth in Section
4.1(b).

“Station’s actual knowledge” has the meaning set forth in Exhibit C-2.

“Subsidiary” means, with respect to any Person, any other Person at least fifty
percent (50%) of the economic or voting interest of which is owned by such
Person.

“Tax Bills” means, with respect to the Aliante Property, those tax bills set
forth on Exhibit C-1, and with respect to the Losee Property, those tax bills
set forth on Exhibit C-2.

“Tax Items” has the meaning set forth in Section 4.4(d)(i).

“Tax Matters Member” has the meaning set forth in Section 3.10.

“Transfer” means, as a noun, any voluntary or involuntary transfer, sale,
assignment, pledge, hypothecation or other disposition and, as a verb,
voluntarily or involuntarily to transfer, sell, assign, pledge, hypothecate or
otherwise dispose of.

14


--------------------------------------------------------------------------------


“Twenty Five Percent Payment” means a payment of twenty five percent (25%) per
annum on the outstanding amount of a Default Amount (after reflecting at each
point during the calculation of such twenty five percent (25%) payment the
amount of any Default Distributions or Retained Distributions) to be paid by the
Defaulting Member to the Non-Defaulting Member pursuant to the terms of Section
4.3 from the date on which such Default Amount was to be paid through the date
on which such Default Amount is last outstanding (up to a maximum of one (1)
year).

“Unsuitable Person” means a Member, or officer of the Company, an EC Member or
an Affiliate of any such Person, (i) who is denied or refused a Gaming License
by any Gaming Authority in the State of Nevada, disqualified from eligibility
for a Gaming License necessary for the ownership of or participation in
non-restricted gaming in the State of Nevada, determined to be unsuitable to own
or control a Membership Interest or determined to be unsuitable to be connected
with a Person engaged in gaming activities in the State of Nevada by a Gaming
Authority or otherwise fails to obtain a Gaming License necessary for the
ownership of or participation in non-restricted gaming in the State of Nevada,
or (ii) whose continued involvement in the business of the Company as a Member,
EC Member, officer, employee or otherwise, (A) causes the Company to lose or to
be threatened with the reasonably likely loss of any Gaming License, or (B) is
deemed likely, in the reasonable discretion of GC and Station and based on
verifiable information or information received from the Gaming Authorities, to
jeopardize or adversely affect the likelihood that the Gaming Authorities will
issue a Gaming License to the Company and Aliante or to adversely affect the
Company’s use of or entitlement to any Gaming License or that of GC, Aliante,
Station or Parent, or any of their Affiliates.

“Voting Stock” means all issued and outstanding shares of a Person’s stock of
any type, or class or any other security issued by such Person, entitling the
holder of such stock or other security to vote for any member of such Person’s
board of directors or otherwise with respect to the control and affairs of such
Person, but excluding convertible indebtedness, of any Person that is normally
entitled to vote in the election of directors, managers, managing partners or
trustees.

“Withheld Taxes” has the meaning set forth in Section 4.5(b).

ARTICLE II

Formation

2.1           Formation.  The Company was formed by the filing of the Articles
of Organization with the Nevada Secretary of State on December 16, 2005, which
Articles of Organization are attached hereto as Exhibit I (the “Articles”).

2.2           Name.  The name of the Company shall be “Aliante Holding, LLC,”“
and all business of the Company shall be conducted in such name or in any other
name or names that are selected by the Executive Committee.

2.3           Purposes and Powers.  The purpose of the Company is to own all of
the issued and outstanding membership interests in Aliante LLC and Losee LLC,
New Properties and/or equity interests in entities formed to acquire, hold
and/or operate New Properties.  In connection

15


--------------------------------------------------------------------------------


therewith, the Company shall have authority to engage in any lawful business,
purpose or activity permitted by the Act, and it shall possess and may exercise
all of the powers and privileges granted by the Act or which may be exercised by
any limited liability company organized pursuant to the Act, together with any
powers incidental thereto, so far as such powers or privileges are necessary or
convenient to the conduct, promotion or attainment of the business, purposes or
activities of the Company.

2.4           Registered Agent and Registered Office.  Key Reid shall be the
Company’s registered agent for purposes of the Act (the “Registered Agent”), 
and the Registered Agent shall maintain the registered office of the Company as
required by the Act.  The address of the Company’s initial registered office
shall be c/o G.C. Aliante, LLC, c/o The Greenspun Corporation, 901 North Green
Valley Parkway, Suite 210, Henderson,, Nevada 89074.  In addition to any records
required by the Act, the Registered Agent shall maintain the following records
at the registered office: (i) a current list of the full name and last known
business address of each Member, separately identifying the Members in
alphabetical order; (ii) a copy of the filed Articles and all amendments
thereto, together with executed copies of any powers of attorney pursuant to
which any document has been executed; (iii) copies of the Company’s federal,
foreign, state and local income tax returns and reports, if any, for the three
(3) most recent years; (iv) copies of this Agreement and any amendments thereto;
and (v) any financial statements of the Company for the three (3) most recent
years.  The Company’s Registered Agent and office may be changed by the
Executive Committee.

ARTICLE III

Management

3.1           The Executive Committee.  Subject to this Agreement and to the
approval rights vested in the Members and/or GC pursuant to this Agreement, the
sole responsibility and authority for the management of the Company is vested in
the Executive Committee, and the Executive Committee shall have the complete
right and authority to manage the business and affairs of the Company.  No
Member, acting in its capacity as a Member, shall constitute an agent of the
Company or have any authority to act for or bind the Company.  The Members agree
that they shall use commercially reasonable efforts to cooperate with the EC
Members as reasonably requested by the Executive Committee in carrying out its
duties under this Agreement and in complying with any restrictions placed on the
Members or the Company by any Gaming Authority.

 3.2          No Liability for Fees, Costs and Expenses of Aliante LLC or Losee
LLC. The Company and the Members shall have no responsibility for the fees,
costs, expenses, indebtedness or liabilities of Aliante LLC, Losee LCC or any
entity entities formed to acquire, hold and/or operate New Properties or and
none of such fees, costs, expenses indebtedness or liabilities shall be an
obligation, liability or the responsibility of the Company or the Members.

3.3           [Reserved.]

3.4           [Reserved.]

16


--------------------------------------------------------------------------------


3.5           [Reserved.]

3.6           Expense Reimbursement.  The Company shall be responsible for all
operating costs incurred in accordance with the terms and provisions of this
Agreement, including the Annual Plan and Operating Budget, and will reimburse
all such operating costs incurred thereby by or on behalf of the Members
pursuant to an approved Annual Plan and Operating Budget.

3.7           Removal of the Manager.

(a)           In the event that GC exercises its right under the Aliante
Operating Agreement to remove Station as the Manager, Station shall have the
right to require GC to acquire Station’s entire Membership Interest in the
Company at the Appraised Value.  Station shall notify GC in writing within sixty
(60) days after being removed as the Manager that it is considering exercising
such right and that the Appraised Value must be determined.  Within thirty (30)
days following the determination of Appraised Value, Station must give written
notice to GC if it desires to sell its Membership Interest at the Appraised
Value (the “Removal Put Exercise Date”).  The closing on such acquisition shall
occur within sixty (60) days after the receipt of all necessary consents and
approvals for such Transfer.  Station’s Membership Interest shall be conveyed
free and clear of all liens and encumbrances, except those of this Agreement,
and Station and its Affiliates shall be released from all indebtedness or
guaranties incurred on behalf of the Company.  The purchase price shall be paid
in cash, unless otherwise agreed by Station.

(b)           In the event GC defaults on acquiring a Station’s Membership
Interest pursuant to this Subsection, or the requisite consents and approvals to
Transfer have not been (or cannot be) obtained for such sale within one (1) year
after the Removal Put Exercise Date, or Station and its Affiliates cannot be
released from all indebtedness or guaranties upon such sale within one (1) year
after the Removal Put Exercise Date, then Station can require the Company or its
assets to be sold pursuant to actions taken by an investment banker (selected by
Station from the list on Exhibit B) in a commercially reasonable time frame.

3.8           Officers.  Subject to applicable provisions of the Gaming Laws,
the Executive Committee shall have the authority to appoint and remove, in its
sole discretion, Persons serving as officers of the Company and to delegate to
such Persons such duties and responsibilities as the Executive Committee shall
deem to be in the best interests of the Company. All such appointments and
delegations may be revocable at will by the Executive Committee.  If any Person
appointed to serve as an officer of the Company is found to be an Unsuitable
Person, the Executive Committee shall immediately remove such Person as an
officer, and such Person shall thereupon automatically cease to be an officer. 
Either EC Member may require the Executive Committee to discharge an officer of
the Company in the event that, after notice from the Executive Committee and a
sixty (60) day opportunity to cure, such officer’s performance is unsatisfactory
to such EC Member.  The second request by the same EC Member to discharge an
officer of the Company shall result in the termination of such officer without
further notice or opportunity to cure.

3.9           Competing Transactions.   Subject to Sections 3.8(a) and 3.8(b) of
the Aliante Operating Agreement, each Fertitta Person and each Greenspun Person
shall be entitled to enter into any transaction that may be considered to be
competitive with, or a business opportunity that

17


--------------------------------------------------------------------------------


may be beneficial to, the Company.  Any transactions or agreements (other than
transactions or agreements expressly contemplated by this Agreement or the
Aliante Operating Agreement, including reimbursement of Shared Expenses, as long
as such transactions are otherwise in compliance with this Agreement or the
Aliante Operating Agreement) between the Fertitta Persons and the Greenspun
Persons (on the one hand) and the Company (on the other) (any such transaction
referred to herein as an “Affiliate Transaction”) shall be disclosed to the
Members in advance and shall be on commercially reasonable terms that are no
less favorable to the Company than could be obtained from an independent third
party.  No transaction with the Company shall be voidable solely because a
Member has a direct or indirect interest in the transaction if either (a) the
transaction is fair to the Company or (b) the disinterested Manager or
disinterested Member(s), in either case knowing the material facts of the
transaction and the Member’s interest, authorizes, approves or ratifies the
transaction.  Notwithstanding the foregoing, any loans to the Company by any
Member or Affiliate of a Member shall require the approval of the Executive
Committee pursuant to the terms of this Agreement or the Aliante Operating
Agreement.

3.10         Tax Matters Partner.  Station is hereby designated as the “tax
matters partner” of the Company under Code Section 6231(a)(7) (the “Tax Matters
Member”).  The Tax Matters Member shall give prompt notice to the Members of (a)
the receipt by the Tax Matters Member of written notice that a federal, state or
local taxing authority intends to examine the Company’s income tax returns for
any year; (b) receipt by the Tax Matters Member of written notice of a final
partnership administrative adjustment under Code Section 6223; and (c) receipt
by the Tax Matters Member of any request from the Internal Revenue Service for
waiver of any applicable statute of limitations with respect to any tax return
of the Company.  The Tax Matters Member may not extend or waive the statute of
limitations or take any other action that would compromise any tax position of
the Company without the approval of the Executive Committee.

3.11         Liability of Members.  Except as otherwise provided by the Act,
none of the Members shall be obligated personally for any debt, obligation or
liability of the Company or of any other Member solely by reason of being a
Member. Except as otherwise provided in this Agreement or by applicable law,
none of the Members shall have any fiduciary or other duty to the Company or any
Member with respect to the business and affairs of the Company.  The Company
shall indemnify each Member and hold each Member harmless from and against any
and all debts, obligations, and liabilities of the Company, if any, to which
such Member becomes subject solely by reason of being a Member, whether arising
in contract, tort or otherwise; provided, however, that the indemnification
obligation of the Company under this Section 3.10 shall be paid only from the
assets of the Company, and no Member shall have any personal obligation, or any
obligation to make any Capital Contribution, with respect thereto.

3.12         Prohibition Against Publicly Traded Partnership.  The Executive
Committee shall take all action necessary to prevent the Company from qualifying
as a publicly traded partnership within the meaning of Section 7704 of the Code.

3.13         Executive Committee Membership.  There shall be an executive
committee (the “Executive Committee”) of the Company comprised of one (1)
representative of each of Station (the “Station EC Member”) and GC (the “GC EC
Member”), so long as such Persons remain as Members.  The initial Station EC
Member designated by Station shall be Frank J. Fertitta III, and

18


--------------------------------------------------------------------------------


the initial GC EC Member designated by GC shall be Brian L. Greenspun so long as
they are alive and not disabled and are not found to be Unsuitable Persons.
Station and GC shall designate their respective replacement appointees to the
Executive Committee in writing to the other Member and, except as set forth in
the prior sentence, may remove their respective appointees at any time by
written notice to the other.  Subject to the provisions of Section 4.3(c), at
all times the GC EC Member shall be a Greenspun Family Member, and the Station
EC Member shall be either a Fertitta Family Member or a Station Officer. 
Subject to the provisions of Section 4.3(c), at any time a vacancy is created on
the Executive Committee by death, removal (with or without cause) or
resignation, no action shall be taken by the Executive Committee until the
Executive Committee is reconstituted in accordance with the provisions of this
Section 3.13, unless the Member that is entitled to nominate such replacement EC
Member shall consent to the taking of such action.  In the event of a Transfer
permitted pursuant to Section 5.2(a) of the entire Membership Interest of a
Member, the transferee shall have the power to appoint the EC Member previously
granted to its transferor.  If any Person appointed to serve as an EC Member is
found to be an Unsuitable Person, such Person shall immediately be removed as an
EC Member and shall thereupon automatically cease to be a member of the
Executive Committee.

3.14         Decisions Subject to Executive Committee Approval.  Except as
specifically delegated in writing or set forth in an action or resolution of the
Executive Committee, all matters and decisions relating to the operation of the
Company shall require the approval of both EC Members.

3.15         Place of Meetings and Meetings by Telephone.  All meetings of the
Executive Committee may be held at any place that has been designated from time
to time by resolution of the Executive Committee.  In the absence of such a
designation, regular meetings shall be held at the Registered Office.  Any
meeting, regular or special, may be held by conference telephone or similar
communications equipment so long as all EC Members participating in the meeting
can hear one another, and all EC Members participating by telephone or similar
communications equipment shall be deemed to be present in person at the meeting.

3.16         Regular Meetings.  The Executive Committee shall not be required to
have regular meetings, except as otherwise determined by the Executive
Committee.

3.17         Special Meetings.  Special meetings of the Executive Committee for
any purpose or purposes may be called at any time by one (1) EC Member.  Notice
of the time and place of a special meeting shall be given and deemed received
pursuant to Section 8.1.

3.18         Quorum.  All of the EC Members shall constitute a quorum for the
transaction of business, except to adjourn as provided in Section 3.21.

3.19         Manner of Acting.  Every act or decision of the Executive Committee
shall require the affirmative unanimous approval of all of the EC Members.

3.20         Waiver of Notice.  Notice of any meeting need not be given to any
EC Member who either before or after the meeting signs a written waiver of
notice, a consent to holding the meeting, or an approval of the minutes.  The
waiver of notice or consent need not specify the

19


--------------------------------------------------------------------------------


purpose of the meeting.  All such waivers, consents, and approvals shall be
filed with the records of the Company or made a part of the minutes of the
meeting.  Notice of a meeting shall also be deemed given to any EC Member who
attends the meeting without protesting before or at its commencement the lack of
notice to that EC Member.

3.21         Adjournment.  If a quorum is not present, any EC Member present
(including all EC Members participating as permitted by Section 3.15), whether
or not constituting a quorum, may adjourn any meeting to another time and
place.  Notice of the time and place of holding an adjourned meeting need not be
given unless the meeting is adjourned for more than forty eight (48) hours, in
which case notice of the time and place shall be given before the time of the
adjourned meeting in the manner specified in Section 3.17.

3.22         Action Without a Meeting.  Any action to be taken by the Executive
Committee at a meeting may be taken without such meeting by the written consent
of all of the EC Members.  Any such written consent may be executed and given by
telecopy or similar electronic means.

3.23         Resignation.  Any member of the Executive Committee may resign at
any time by giving written notice to the Members of the Company.  The
resignation of any members of the Executive Committee shall take effect upon
receipt of notice thereof or at such later time as shall be specified in such
notice; and, unless otherwise specified therein, the acceptance of such
resignation shall not be necessary to make it effective.

3.24         Removal.  A member of the Executive Committee may only be removed
pursuant to Section 3.12 or Section 4.3(c).

3.25         Vacancies.  A vacancy on the Executive Committee may only be filled
in accordance with Section 3.12.

3.26         Compensation to EC Members.  The EC Members shall receive no
compensation but shall be reimbursed for their reasonable and customary expenses
incurred in attending meetings of the Executive Committee.

3.27         Liability to Third Parties.  The debts, obligations, and
liabilities of the Company, whether arising in contract, tort, or otherwise,
shall be solely the debts, obligations, and liabilities of the Company, and no
EC Member shall be obligated personally for any such debt, obligation, or
liability by reason of his acting as an EC Member.

3.28         No Guarantee of Return by EC Members.  The Company and the EC
Members do not, in any way, guarantee the return of the Members’ Capital
Contributions or a profit for the Members from the operations of the Company. 
Except as set forth in Section 3.8 of the Aliante Operating Agreement, the EC
Members shall incur no liability to the Company or to any of the Members as a
result of engaging in any other business or venture.  The EC Members shall be
entitled to any other protection afforded to such EC Members under the Act.

3.29         Transactions with Company or Otherwise.  The EC Members, or any
agent, servant, or employee of the EC Members, may engage in and possess any
interest in other businesses or ventures of every nature and description,
independently or with other Persons, and neither the Company nor any of the
Members shall have any rights, by virtue of this Agreement

20


--------------------------------------------------------------------------------


or otherwise, in and to such independent ventures or the income or profits
derived therefrom, or any rights, duties, or obligations in respect thereof.

3.30         Indemnification.  To the fullest extent permitted by the Act:

(a)           The Company (and any receiver, liquidator, or trustee of, or
successor to, the Company) shall indemnify and hold harmless each EC Member and
their respective officers, partners, shareholders, directors, managers, members
and employees (each an “Indemnitee”), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
proceedings, costs, expenses and disbursements of any kind or nature whatsoever
(“Claims”) (including, without limitation, all reasonable costs and expenses of
defense, appeal and settlement of any and all suits, actions and proceedings
involving an Indemnitee, and all costs of investigation in connection therewith)
that may be imposed on, incurred by, or asserted against an Indemnitee, in any
way relating to or arising out of, or alleged to relate to or arise out of the
performance of any duties or services by or on behalf of the Company or any
action, inaction or omission on the part of an Indemnitee in connection with
managing the Company’s business and affairs or otherwise acting as an EC Member
pursuant hereto; provided, however, that the indemnification obligations in this
Section 3.30 shall not apply to Claims brought by the Members; provided,
further, that the indemnification obligations in this Section 3.30 shall not
apply to the portion of any liability, obligation, loss, damage, penalty, cost,
expense or disbursement that has been finally adjudged in a non-appealable order
of court of competent jurisdiction to have resulted from (i) the gross
negligence of an EC Member, (ii) the intentional misconduct or actual fraud by
the proposed Indemnitee or (iii) any action for which indemnification is
prohibited under the Act.

(b)           The Company shall pay expenses as they are incurred by an
Indemnitee in connection with any action, claim or proceeding that such
Indemnitee asserts in good faith to be subject to the indemnification
obligations set forth herein, upon receipt of an undertaking from such
Indemnitee to repay all amounts so paid by the Company to the extent that it is
finally determined that the Indemnitee is not entitled to be indemnified
therefor under the terms hereof.

(c)           The indemnification and expense payments to be provided by the
Company hereunder shall be paid only from the assets of the Company, and no
Member shall have any personal obligation, or any obligation to make any Capital
Contribution, with respect thereto.

ARTICLE IV

Financial Matters

4.1           Initial Capital Contributions.

(a)           GC Capital Contribution.  The terms of GC’s initial Capital
Contribution are as set forth on Schedule 4.1(a) (“GC’s Initial Capital
Contribution”).

(b)           Station Capital Contribution.  The terms of Station’s initial
Capital Contribution are as set forth on Schedule 4.1(b) (“Station’s Initial
Capital Contribution”).

21


--------------------------------------------------------------------------------


4.2           Additional Capital Contributions.

(a)           Each Member shall make such additional Capital Contributions to
the Company at such times and in such amounts as required under this Section
4.2.

(b)           Any additional Capital Contributions required pursuant to this
Section 4.2 shall be made by the Members pro rata in accordance with their
Membership Interests as of the date that such Capital Contribution is required
to be made pursuant to the terms of this Agreement, in such forms and amounts as
may be determined by the Executive Committee, and shall be made only after the
Initial Capital Contributions have been made in full.

(c)           In connection with any such additional Capital Contributions
(other than pro rata Capital Contributions), the Company shall revalue the
Members’ Capital Accounts in accordance with Section 1.704-1(b)(2)(iv)(f) of the
Regulations.

(d)           Except as expressly provided in this Agreement, no Member shall be
entitled to withdraw as a Member or to demand or receive a return of its Capital
Contribution.

(e)           No obligation of a Member to make any Capital Contribution
hereunder may be enforced by a creditor of the Company unless the Member
expressly consents to such enforcement or to the assignment of such obligation
to such creditor.

(f)            With respect to Aliante LLC:

(i)            Within five (5) days after the Company receives written notice of
a capital call from Aliante LLC pursuant to Section 4.2(b), Section 4.2(c) or
Section 4.2(d) of the Aliante Operating Agreement (an “Aliante Additional
Capital Call”), the Executive Committee shall notify each Member in writing of
(A) the aggregate dollar amount of such Aliante Additional Capital Call, (B)
each Member’s share (which shall be in proportion to each Member’s Membership
Interest as of the date of the notice from the Executive Committee) of such
Aliante Additional Capital Call (which shall be the amount of the Member’s
Additional Capital Contribution with respect thereto) and (C) the date on which
such Additional Capital Contribution is to be made (which shall be no sooner
than ten (10) days, and no later than twenty (20) days, immediately following
the date of the notice of such Additional Capital Contribution from the
Executive Committee), and the Members shall make such Additional Capital
Contributions to the Company within such prescribed time period.

(ii)           Except as otherwise provided in Section 4.3(g), the Company,
consistent with prudent business judgment and reasonable reserves, shall
promptly distribute to the Members (either as a return of capital contributions
or repayment of loans or advances, as the case may be) all proceeds of
Construction Financing received by the Company from Aliante LLC to the extent of
the Members’ funded shares of the Company’s Excess Construction Contributions up
to the date of such distribution.  Distributions pursuant to this Section
4.2(f)(ii) shall be made to the Members in proportion to the Excess Construction
Contributions actually funded by them.

(iii)          If an Initial Dilution has occurred under Section 4.3(b)(i)
during the one (1) year period immediately preceding the date on which any
Additional Capital Contributions required to be made pursuant to this Section
4.2(f) or any of its

22


--------------------------------------------------------------------------------


subsections, and the Defaulting Member has not paid the Dilution Interest
Payment Amount with respect to such Additional Contribution Default, then the
Additional Capital Contribution required by the Non-Defaulting Member as a
result of the difference between the Membership Interest of the Non-Defaulting
Member immediately prior to the Initial Dilution and the Membership Interest of
the Non-Defaulting Member immediately after the Initial Dilution shall be deemed
a “Disproportionate Contribution” for all purposes hereunder.

(iv)          The Members acknowledge that the Members, Parent and/or Affiliates
of GC (“GC Affiliates”) may execute “make-well” agreements, completion
guaranties, pledge agreements, indemnity agreements, or similar surety or
guaranty documents in connection with the Construction Financing, any Expansion
Financing and/or the Permanent Financing.

(v)           In the event that (A) the Company is required to make a payment to
the lender(s) with respect to an applicable Pledge/Guaranty Document, (B) any
collateral of the Company that is pledged thereunder is foreclosed or
transferred in lieu of foreclosure or (C) any dividends or distributions with
respect to any pledged collateral of the Company is used to make a payment to
the lender(s) on behalf of Aliante LLC, the Station Pledgors or the GC Pledgors
with respect to any Pledge/Guaranty Document, then the amount credited against
(or used to reduce) amounts owed by the Company, Aliante LLC, the Station
Pledgors or the GC Pledgors under the Construction Loan Documents, Expansion
Project Loan Documents, Permanent Loan Documents or the Pledge/Guaranty
Documents as a result of the foreclosure or transfer of the collateral shall be
deemed an additional capital contribution by the Company to Aliante LLC for
purposes of the Aliante Operating Agreement.

(vi)          In the event that (A) any GC Pledgor is required to make a payment
to the lender(s) with respect to an applicable Pledge/Guaranty Document, (B) any
collateral of a GC Pledgor pledged thereunder is foreclosed or transferred in
lieu of foreclosure or (C) any dividends or distributions with respect to any
pledged collateral of any GC Pledgor is used to make a payment to the lender(s)
on behalf of Aliante LLC, the Company, the Station Pledgors or the GC Pledgors
with respect to any Pledge/Guaranty Document, then the amount credited against
(or used to reduce) amounts owed by the Company, Aliante LLC, the Station
Pledgors or the GC Pledgors under the Construction Loan Documents, Expansion
Project Loan Documents, Permanent Loan Documents or the Pledge/Guaranty
Documents as a result of the foreclosure or transfer of the collateral shall be
deemed an Additional Capital Contribution by GC to the Company and an additional
capital contribution by the Company to Aliante LLC for purposes of the Aliante
Operating Agreement.

(vii)         In the event that (A) any Station Pledgor is required to make a
payment to the lender(s) with respect to an applicable Pledge/Guarantee
Document, (B) any collateral of a Station Pledgor pledged thereunder is
foreclosed or transferred in lieu of foreclosure or (C) any dividends or
distributions with respect to any pledged collateral of a Station Pledgor is
used to make a payment to the lender(s) on behalf of Aliante LLC, the Company, a
Station Pledgor or a GC Pledgor with respect to any Pledge/Guaranty

23


--------------------------------------------------------------------------------


Document, then the amount credited against (or used to reduce) amounts owed by
the Company, Aliante LLC, the Station Pledgors or the GC Pledgors under the
Construction Loan Documents, Expansion Project Loan Documents, Permanent Loan
Documents or the Pledge/Guaranty Documents as a result of the foreclosure or
transfer of the collateral shall be deemed an Additional Capital Contribution by
Station to the Company and an additional capital contribution by the Company to
Aliante LLC for purposes of the Aliante Operating Agreement.

(viii)        In the event that, pursuant to Sections 4.2(f)(v), (vi) or (vii),
one (1) Member is deemed to have made an Additional Capital Contribution, and
the other Member has not made (or been deemed to have made) an Additional
Capital Contribution of equal amount (the difference being a “Disproportionate
Guaranty Contribution”), the Member who has made (or is deemed to have made)
less of an Additional Capital Contribution shall, within ten (10) days after a
Disproportionate Guarantee Contribution, pay the Member who made the
Disproportionate Guaranty Contribution an amount equal to one-half (1/2) of the
Disproportionate Guaranty Contribution (the  “Required Guaranty Payment”).  Upon
the payment of the Required Guaranty Payment, the recipient Member’s Additional
Capital Contribution will be deemed reduced by an amount equal to the Required
Guaranty Payment and the paying Member’s additional Capital Contribution will be
deemed increased by an amount equal to the Required Guaranty Payment.  If the
Required Guaranty Payment is not so paid within such ten (10) day period, such
failure automatically shall be deemed to be an Additional Contribution Default
for all purposes under this Agreement.  The provisions of this Section 4.2(f)
shall continue until all of the Company, the Members, Parent and GC Affiliates
are released from the documents evidencing the Construction Loan Documents,
Expansion Project Loan Documents and Permanent Loan Documents, as the case may
be, and the Pledge/Guaranty Documents, and shall not be affected by a release of
less than all of the foregoing parties.

(ix)           The Members acknowledge that the Members, Parent or GC Affiliates
may, under the Construction Financing, Expansion Financing or Permanent
Financing, have the right to pledge additional collateral (including cash) to
cure the default (a “Curable Default”) of one (1) of the Members, Parent or GC
Affiliates under other loan documents or by reason of Bankruptcy or a similar
event (a “Cure Pledge”).  In the event that a Curable Default by Station,
Parent, GC or GC Affiliates occurs, then Station and Parent in the case of a
Curable Default by Station or Parent, and GC and GC Affiliates in the case of a
Curable Default by GC or GC Affiliates, shall have ten (10) days from such
Curable Default to make the Cure Pledge.  If they fail to do so, then GC and GC
Affiliates in the case of the failure of Station and Parent, and Station and
Parent in the case of the failure of GC and GC Affiliates, may make the Cure
Pledge (the Member failing to cure being the “Cross-Default Member,” the Person
making such pledge being the “Curing Party,” and the collateral pledged being
the “Cure Collateral”).  The Cross Default Member shall indemnify and hold
harmless the other Member from the cost of curing the Curable Default, such as
reasonable attorneys’ fees, escrow costs, and filing fees, but expressly
excluding the opportunity cost of such cure (e.g., the lost opportunity for
other uses of the Cure Collateral), but expressly including the fair market
value of the Cure Collateral valued as of the date of the pledge if the same is
foreclosed or conveyed

24


--------------------------------------------------------------------------------


in lieu of foreclosure (the “Collateral’s Fair Market Value”).  If the Cure
Collateral is foreclosed or otherwise conveyed in lieu of foreclosure, the
Member who pledged the Cure Collateral (or on whose behalf the Cure Collateral
was pledged) may elect to treat the Collateral’s Fair Market Value as a Default
Amount or Default Loan.  In the event that a Curing Party makes a Cure Pledge,
then the Cross Default Member shall, for so long as such Cure Pledge is
outstanding, on each annual anniversary date of such pledge, pay to the other
Curing Party an amount equal to the lesser of (A) ten percent (10%) of the
Collateral’s Fair Market Value or (B) the maximum permitted by law (the “Cure
Cost of Capital”); such payment shall be prorated for any partial year that the
Cure Pledge is outstanding.  In the event the Cure Cost of Capital is not paid
when due, it shall, at the election of the Non-Defaulting Member, constitute
either a Default Amount or Default Loan under this Agreement.

(g)           With respect to Losee LLC, within two (2) Business Days after the
Company receives written notice of a capital call from Losee LLC (a “Losee
Additional Capital Call”), the Executive Committee shall notify each of GC and
Station in writing of (i) the aggregate dollar amount of such Losee Additional
Capital Call, (ii) each Member’s share (which shall be in proportion to each
Member’s Membership Interest as of the date of the notice from the Executive
Committee) of such Losee Additional Capital Call (which shall be the amount of
the Member’s Additional Capital Contribution with respect thereto) and (iii) the
date on which such Additional Capital Contribution is to be made (which shall be
no sooner than ten (10) days, and no later than twenty (20) days, immediately
following the date of the notice of such Additional Capital Contribution from
the Executive Committee), and GC and Station shall make such Additional Capital
Contributions to the Company within such prescribed time period.

4.3           Default.

(a)           [Reserved].

(b)           Default in Making Additional Capital Contribution.

(i)            Without limiting the additional rights set forth in Section
4.3(g), if any Member fails to timely make all or part of any additional Capital
Contribution (an “Additional Contribution Default”) required to be made by such
Member pursuant to Section 4.2 (including the failure to pay under any
“make-well” or completion guaranty) (the amount of such failed payment referred
to herein as a “Default Amount”), the Non-Defaulting Member may elect to
contribute to the Company all or a part of the Default Amount (a “Default
Contribution”).  The Default Contribution shall be deemed contributed as an
additional Capital Contribution by the Non-Defaulting Member and the percentage
of Membership Interests of the Non-Defaulting Member shall then be adjusted (an
“Initial Dilution”) such that the percentage of such Membership Interests shall
be increased to a fraction, the numerator of which equals the aggregate Capital
Contributions of the Non-Defaulting Member immediately prior to the payment of
the Default Contribution plus one hundred percent (100%) of the Default
Contribution, and the denominator of which is the aggregate Capital
Contributions of all Members (the resulting increase in the percentage of the
Non-Defaulting Member’s Membership Interest is referred to herein as the
“Dilution Interest”).  The percentage of the

25


--------------------------------------------------------------------------------


Membership Interest of the Defaulting Member shall be reduced accordingly. 
Until the Dilution Interest is acquired by the Defaulting Member in accordance
with the provisions of this Section 4.3(b) by paying the Dilution Interest
Payment Amount (as hereinafter defined), the Non-Defaulting Member shall be
entitled to all distributions to which the Defaulting Member would have been
entitled in respect of its Membership Interests (each such distribution paid to
the Non-Defaulting Member in respect of the Defaulting Member’s Membership
Interest is referred to herein as a “Default Distribution”).  Default
Distributions shall be credited first against the Twenty Five Percent Payment,
second against the Default Contribution itself, and third against the amount of
any Disproportionate Contribution.  For a period of one (1) year following the
Non-Defaulting Member’s contribution of the Default Contribution, the Defaulting
Member shall have the option of acquiring the Dilution Interest by paying the
Non-Defaulting Member an amount (the “Dilution Interest Payment Amount”) equal
to (w) one hundred percent (100%) of the amount of the Default Contribution,
plus (x) the Twenty Five Percent Payment, plus (y) the amount of all
Disproportionate Contributions, minus (z) the amount of any Default
Distributions, in which case the Default Contribution will be canceled, the
dilution of the Defaulting Member’s Membership Interests shall be reversed, and
an amount equal to one hundred percent (100%) of the Default Contribution will
be added to the Capital Account balance of the Defaulting Member.  If the
Dilution Interest is not acquired in full by the Defaulting Member within the
foregoing one (1) year period, the percentage of Membership Interests of the
Non-Defaulting Member shall then be further adjusted (a “Secondary Dilution”)
such that the Non-Defaulting Member’s percentage of the Membership Interests
shall be increased to a fraction, the numerator of which equals (A) the
aggregate Capital Contribution of the Non-Defaulting Member to date (including
the Default Contribution), plus (B) the Twenty Five Percent Payment which is
deemed contributed as an additional Capital Contribution solely for purposes of
calculating a Member’s percentage of Membership Interests, minus (C) the amount
of any Default Distributions, and the denominator of which is the aggregate
Capital Contribution of all Members.  The percentage of the Membership Interest
of the Defaulting Member shall be reduced accordingly.

(ii)           In the event of an Additional Contribution Default, the
Non-Defaulting Member also may elect either to (A) withdraw, no later than five
(5) days after such Additional Capital Contribution was made by the
Non-Defaulting Member, its Additional Capital Contribution which was made timely
(and upon such withdrawal, the Defaulting Member no longer shall be in default,
and the requirement to make an Additional Capital Contribution shall be deemed
to have been canceled and neither Member shall have been deemed to have made an
Additional Capital Contribution), or (B) not make a Default Contribution at
all.  In the event that the Non-Defaulting Member elects the foregoing option
(B), the Company shall not pay any distribution to the Defaulting Member from
the date on which such Additional Capital Contribution was required to be made
by the Defaulting Member, and such amounts that otherwise would be distributed
to the Defaulting Member shall be retained by the Company and deemed to be a
Capital Contribution of the Defaulting Member (“Retained Distributions”), until
the earlier of (I) the date on which the Defaulting Member has contributed such
Default Amount to the Company (reduced by any Retained Distributions), there are
no other unpaid delinquent Capital Contributions required to be made by such
Member, and the Defaulting Member

26


--------------------------------------------------------------------------------


has paid the Non-Defaulting Member the Twenty Five Percent Payment on the
Default Amount and all subsequent delinquent Capital Contributions, or (II) the
date on which the aggregate amount of all such Retained Distributions equals the
sum of (X) the Default Amount, (Y) all other subsequent delinquent Capital
Contributions that remain unpaid as of the date of determination, and (Z) the
Twenty Five Percent Payment on the Default Amount and all subsequent delinquent
Capital Contributions.  In the event that any of the foregoing (I) or (II)
occurs (a “Default Repayment Event”), an amount equal to one hundred percent
(100%) of the Default Amount shall be deemed to be contributed to the capital of
the Company on behalf of the Defaulting Member and the Defaulting Member’s
Capital Account shall be adjusted to reflect such Capital Contribution and the
Company shall pay the Non-Defaulting Member the Twenty Five Percent Payment (to
the extent such Twenty Five Percent Payment has not been paid previously to the
Non-Defaulting Member).

(c)           Disenfranchisement.  At any time after an Additional Contribution
Default (except if the Non-Defaulting Member withdraws its Additional Capital
Contribution pursuant to Section 4.3(b)(ii)(A)), the Defaulting Member shall
have no representatives on the Executive Committee and no vote on any matter
coming before the Members, except that such Defaulting Member’s consent still
shall be required with respect to the items set forth in Section 5.4.  The
disenfranchisement pursuant to this Section 4.3(c) shall end at such time as the
Defaulting Member has paid the Dilution Interest Payment Amount or Default Loan
(plus Default Loan Interest), as applicable, or a Default Repayment Event has
occurred.

(d)           Default Call and Put.

(i)            Within thirty (30) days after the day after a Secondary Dilution
occurs (a “Dilution Date”) pursuant to Section 4.3(b), and within thirty (30)
days after each of the first five (5) annual anniversaries of a Dilution Date,
and on the tenth (10th) and fifteenth (15th) annual anniversaries of a Dilution
Date, the Non-Defaulting Member may give written notice to the Defaulting Member
that it is considering exercising the right to purchase the Defaulting Member’s
Membership Interest (the “Default Call”) and that the Appraised Value should be
determined as of the date of such notice.  Within thirty (30) days after the
determination of the Appraised Value, the Non-Defaulting Member shall notify the
Defaulting Member if it desires to exercise the Default Call.  The purchase and
sale thereafter shall occur within ten (10) days following receipt of all
necessary third-party consents and approvals for such transfer.  At the closing,
the Membership Interest shall be conveyed free and clear of all liens and
encumbrances (except this Agreement and the Aliante Operating Agreement), and
the selling Member and its Affiliates shall be released from all indebtedness or
guaranties incurred on behalf of the Company.  The acquisition price shall be
the Appraised Value and, unless the Defaulting Member otherwise agrees, be paid
in cash.

(ii)           No later than one (1) year prior to the fifth (5th), tenth (10th)
and fifteenth (15th) annual anniversaries of a Dilution Date, the Defaulting
Member may give written notice to the Non-Defaulting Member that it is
considering exercising the right to sell its Membership Interest to the
Non-Defaulting Member (the “Default Put”) and that the Appraised Value should be
calculated as of thirty (30) days prior to the applicable

27


--------------------------------------------------------------------------------


anniversary of a Dilution Date.  Within thirty (30) days after the determination
of the Appraised Value, the Defaulting Member shall notify the Non-Defaulting
Member if it desires to exercise the Default Put (the “Default Put Exercise
Date”).  The purchase and sale shall occur on the later of within thirty (30)
days prior to the fifth (5th), tenth (10th) and fifteenth (15th) annual
anniversaries of a Dilution Date, as applicable, or ten (10) days following
receipt of all necessary third-party consents and approvals for such transfer. 
At the closing, the Membership Interest shall be conveyed free and clear of all
liens and encumbrances (except this Agreement and the Aliante Operating
Agreement ), and the selling Member and its Affiliates shall be released from
all indebtedness or guaranties incurred on behalf of the Company, Aliante LCC or
Losee LLC.  The acquisition price shall be the Appraised Value, and, unless the
Defaulting Member otherwise agrees, be paid in cash.

In the event a Member defaults on acquiring a Member’s Membership Interest
pursuant to a Default Put, or the requisite consents and approvals to Transfer
have not (or cannot be) obtained with respect to a Default Put within one (1)
year after the Default Put Exercise Date, or the selling Member and its
Affiliates cannot be released from all indebtedness or guaranties with respect
to a Default Put within one (1) year after the Default Put Exercise Date, then
the selling Member can require the Company or its assets to be sold pursuant to
actions taken by an investment banker (selected by the selling Member from the
list on Exhibit B) in a commercially reasonable time period.

(e)           No Penalty or Forfeiture.   GC and Station acknowledge and agree
that the failure of either to make their respective Additional Capital
Contributions shall result in damage to the other and the Company, the exact
amount of which is impractical or extremely difficult to calculate, and that the
remedies set forth in Section 4.3(b)-(d) are a fair and reasonable calculation
of damages under the circumstances, and not a penalty or forfeiture.

(f)            [Reserved].

(g)           Disproportionate Guaranty Contribution.  Notwithstanding anything
in this Agreement to the contrary, in the event that there is an Additional
Contribution Default based on the failure to make a Required Guaranty Payment,
the Member who has made (or is deemed to have made) the Disproportionate
Guaranty Contribution may elect either to (i) treat the unpaid Required Guaranty
Amount as a Default Amount (with such Default Amount being deemed contributed as
a Default Contribution by the Non-Defaulting Member) under Section 4.3(b) with
all rights and remedies under this Agreement with respect to Default Amounts and
Default Contributions, or (ii) if treating the Disproportionate Guaranty
Contribution as a Default Amount (or exercising remedies in connection
therewith, including, without limitation, dilution or disenfranchisement of the
Defaulting Member) would result in a termination of the commitment for or
acceleration of the Construction Financing, Expansion Financing or Permanent
Financing, or if the Disproportionate Guaranty Contribution is the result of a
foreclosure or transfer in lieu of a foreclosure pursuant to the Pledge/Guaranty
Documents, treat the Required Guaranty Amount as a loan (the “Default Loan”) to
the Defaulting Member which shall accrue interest on the outstanding principal
of the Default Loan at an interest rate equal to the prime rate as announced by
Bank of America N.A. plus ten percent (10%) per annum, compounded annually (the
“Default Loan Interest”).  Notwithstanding anything in this Section 4.3 to the
contrary, in the

28


--------------------------------------------------------------------------------


event that the Non-Defaulting Member treats the Required Guaranty Amount as a
Default Loan, the Defaulting Member shall not be entitled to any distributions
whatsoever under this Agreement until such time as the Non-Defaulting Member has
received distributions otherwise distributable to the Defaulting Member pursuant
to the final paragraph of Section 4.5(a) equal to the Default Loan plus Default
Loan Interest.  The provisions of this Section 4.3(g) shall continue until all
of the Company, Aliante LLC, the Members, Parent, GC Pledgors and Station
Pledgors are released from the Construction Loan Documents, Expansion Project
Loan Documents and Permanent Loan Documents, as the case may be, and the
Pledge/Guaranty Documents, and shall not be affected by a release of less than
all of the foregoing parties.

4.4           Allocation of Profits and Losses.

For purposes of determining Capital Accounts under this Section 4.4: (i) Capital
Accounts shall be reduced by distributions with respect to such Fiscal Year, and
(ii) a Member’s Capital Account shall be increased by such Member’s share of
Minimum Gain and Minimum Gain Attributable to Member Nonrecourse Debt determined
as of the end of such Fiscal Year.

(a)           Profits.  After giving effect to the special allocations set forth
in Section 4.4(c), Profits shall be allocated as follows: (i) first, to those
Members with negative Capital Account balances, that portion of Profits which is
equal in amount to, and in proportion to, such Members’ respective negative
Capital Accounts in the Company; provided, however, that no such Profits shall
be allocated under this paragraph to a Member once such Member’s Capital Account
is brought to zero; and (ii) the balance, to those Members in the amount and to
the extent necessary to increase the Members’ respective Capital Accounts so
that if the proceeds were distributed under Section 6.2(c) at the end of the
Fiscal Year, such proceeds would be distributed in accordance with the Members’
respective Capital Account balances.

(b)           Losses.  After giving effect to Section 4.4(c), Losses shall be
allocated to each Member as follows: (i) first, to those Members to the extent
and in such proportions necessary to decrease the respective positive balances
in all Members’ Capital Accounts so that the proceeds distributed under Section
6.2(c) will be distributed in accordance with the Members’ respective adjusted
Capital Accounts; and (ii) the balance, to the Members in accordance with the
manner in which they bear the economic risk of loss associated with such Loss.

(c)           Special Allocations.  Notwithstanding any provisions of Section
4.4(a) or Section 4.4(b), the following special allocations shall be made in the
following order:

(i)            Minimum Gain Chargeback (Nonrecourse Liabilities).  If there is a
net decrease in Minimum Gain for any Fiscal Year (except as a result of certain
conversions or refinancings of Company indebtedness, certain capital
contributions or certain revaluations of property as further outlined in
Regulation Sections 1.704-2(d)(4), (f)(2), or (f)(3)), each Member shall be
specially allocated items of Company income and gain for such year (and, if
necessary, subsequent years) in an amount equal to that Member’s share of the
net decrease in Minimum Gain.  The items to be so allocated shall be determined
in accordance with Regulation Section 1.704-2(f) and (j)(2).  This
Section 4.4(c)(i) is intended to comply with the minimum gain chargeback
requirement in said section of the Regulations and shall be interpreted
consistently therewith.

29


--------------------------------------------------------------------------------


Allocations pursuant to this Section 4.4(c)(i) shall be made in proportion to
the respective amounts required to be allocated to each Member pursuant hereto.

(ii)           Minimum Gain Attributable to Member Nonrecourse Debt.  If there
is a net decrease in Minimum Gain Attributable to Member Nonrecourse Debt during
any Fiscal Year (other than due to the conversion, refinancing or other change
in the debt instrument causing it to become partially or wholly nonrecourse,
certain capital contributions, or certain revaluations of property as further
outlined in Regulations Section 1.704-2(i)(4)), each Member shall be specially
allocated items of Company income and gain for such year (and, if necessary,
subsequent years) in an amount equal to that Member’s share of the net decrease
in the Minimum Gain Attributable to Member Nonrecourse Debt.  The items to be so
allocated shall be determined in accordance with Regulations Sections
1.704-2(i)(4) and (j)(2).  This Section 4.4(c)(ii) is intended to comply with
the minimum gain chargeback requirement with respect to Member Nonrecourse Debt
(as defined in and) contained in said sections of the Regulations and shall be
interpreted consistently therewith.

Allocations pursuant to this Section 4.4(c)(ii) shall be made in proportion to
the respective amounts required to be allocated to each Member pursuant hereto.

(iii)          Qualified Income Offset.  In the event any Member unexpectedly
receives any adjustments, allocations or distributions described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) or (6), and such Member has an Adjusted
Capital Account Deficit, items of Company income and gain shall be specially
allocated to such Member in an amount and manner sufficient to eliminate the
Adjusted Capital Account Deficit as quickly as possible.  This Section
4.4(c)(iii) is intended to constitute a “qualified income offset” under
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

(iv)          Nonrecourse Deductions.  Nonrecourse Deductions for any Fiscal
Year or other applicable period shall be allocated to the Members in proportion
to their respective Capital Account balances.

(v)           Member Nonrecourse Deductions.  Member Nonrecourse Deductions for
any Fiscal Year shall be specially allocated to the Member that bears the
economic risk of loss for the debt in respect of which such Member Nonrecourse
Deductions are attributable (as determined under Regulations Sections
1.704-2(b)(4) and (i)(1)).

(vi)          Curative Allocations.  The Regulatory Allocations (as hereinafter
defined) shall be taken into account in allocating other items of income, gain,
loss and deduction among the Members so that, to the extent possible, the
cumulative net amount of allocations of Company items under Section 4.4(a), (b)
and (c) hereof shall be equal to the net amount that would have been allocated
to each Member if the Regulatory Allocations had not occurred.  This Paragraph
(vi) is intended to minimize to the extent possible and to the extent necessary
any economic distortions that may result from application of the Regulatory
Allocations and shall be interpreted in a manner consistent therewith.  For
purposes hereof, “Regulatory Allocations” shall mean all the allocations
provided under this Section 4.4(c) other than this Paragraph (vi).

30


--------------------------------------------------------------------------------


(d)           Tax Allocations.

(i)            Generally.  Subject to Paragraph (ii) of this Subsection (d),
items of income, gain, loss, deduction and credit to be allocated for income tax
purposes (collectively, “Tax Items”) shall be allocated among the Members on the
same basis as their respective book items.

(ii)           Allocations Respecting Section 704(c) and Revaluations. 
Notwithstanding Paragraph (i) of this Subsection (d), Tax Items with respect to
Company property that is subject to Code Section 704(c) and/or Regulations
Section 1.704-1(b)(2)(iv)(f) shall be allocated in accordance with said Code
section and/or Regulations Section 1.704-1(b)(4)(i), as the case may be, using
the “traditional method” or, upon unanimous approval of the Members, any other
reasonable method permitted in Regulations Section 1.704-3.

4.5           Distributions.

(a)           Distributions of Distributable Cash Prior to Liquidation.  Subject
to any limitations in any other applicable agreement or document, all cash
received by the Company from Aliante LLC and Losee LLC, less appropriate
Reserves as determined by the Executive Committee (“Distributable Cash”), shall
be disbursed or distributed immediately to the Members in the following order:

(i)            First, subject to clause (iii) below, to the Members pro rata in
accordance with each Member’s share of unreturned Capital Contributions (other
than Default Contributions) until each Member shall have received (giving effect
to all distributions pursuant to this Section 4.5(a)(i) in the current and
previous Fiscal Years) an amount equal to such Member’s Capital Contributions
(other than Default Contributions).

(ii)           Second, subject to Clause (iii) below, to the Members, pro rata
in accordance with each Member’s percentage of Membership Interests.

(iii)          Notwithstanding the foregoing Clauses (i) and (ii), to the extent
there are any Twenty Five Percent Payment amounts or Default Contributions
outstanding, any amount that would be distributed to a Defaulting Member
pursuant to clause (i) or (ii) above shall instead be distributed (A) first, to
Persons to whom Twenty Five Percent Payment amounts are due, in proportion to
such amounts due them, until such Persons have received full payments of their
Twenty Five Percent amounts and (B) second, to Persons that have made Default
Contributions, in proportion to their unreturned Default Contributions until
such Persons have received the full return of their Default Contributions

Notwithstanding the foregoing, taking into account distributions made with
respect to the Fiscal Year pursuant to Section 4.5(a)(i) and (ii), the Company
shall distribute to each Member on an annual basis not later than one hundred
twenty (120) days following the end of each Fiscal Year an amount equal to forty
percent (40%) of the Profits allocated to such Member for such Fiscal Year
pursuant to Section 4.4(a).  Distributions to Members pursuant to the preceding

31


--------------------------------------------------------------------------------


sentence shall be an advance of and credited against distributions to be made to
Members under this Agreement in the order that such distributions would be made
pursuant to Section 4.5(a)(i) and (ii) and Section 6.2(c).  For the avoidance of
doubt, amounts distributable pursuant to this Section 4.5(a) may be diverted to
pay the Twenty Five Percent Payment and Default Contributions.

(b)           Withholding.  The Company shall withhold and pay over to the
Internal Revenue Service or other applicable taxing authority all taxes or
withholdings, and all interest, penalties, additions to tax, and similar
liabilities in connection therewith or attributable thereto (hereinafter
“Withheld Taxes”) to the extent that the Manager reasonably determines that such
withholding and/or payment is required by the Code or any other law, rule or
regulation.  The Manager shall determine to which Member such Withheld Taxes are
attributable in accordance with applicable law.  All amounts withheld pursuant
to this Section 4.5(b) with respect to any allocation, payment or distribution
to any Member shall be treated as amounts distributed to such Member pursuant to
Section 4.5(a) or (b), as the case may be, for all purposes of this Agreement.

(c)           Certain Adjustments.  If an amount payable to the Company is
reduced because the Person paying that amount withholds and/or pays over to the
Internal Revenue Service or other applicable taxing authority any amount as a
result of the status of a Member, the Executive Committee shall make such
adjustments to amounts distributed and allocated among Members as the Executive
Committee reasonably determines to be appropriate.

ARTICLE V

Members; Transfer of Interests

5.1           Admission.  GC and Station became Members on the Effective Date. 
Notwithstanding any contrary provision of the Act, the Company may admit new
Members to the Company only with the prior consent of the Executive Committee on
such terms as Station and GC mutually agree.  No Person shall be admitted as a
Member until all approvals required by the Gaming Laws are obtained.

5.2           Transfer of Interests.

(a)           No Transfer Without Executive Committee Consent.  No Member may
Transfer all or any part of its Membership Interest in the Company (other than a
Transfer (i) pursuant to Section 4.3(d), Section 5.2(b) or Section 5.3) or (ii)
subject to Section 5.2(b), to one (1) or more Greenspun Family Members (or an
entity wholly-owned by one (1) or more Greenspun Family Members) in the case of
GC and a wholly-owned Subsidiary of Parent in the case of Station which
expressly assumes in writing the obligations of the transferor under this
Agreement (as long as such Transfer would not adversely affect the
classification of the Company as a partnership for federal or state income tax
purposes)) or otherwise assign or delegate any of such Member’s rights and
obligations as a Member without the prior consent of the Executive Committee. 
In the event of a Transfer permitted by Clause (ii) of the preceding sentence,
the transferor and transferee(s) shall be treated as a single Member for all
purposes of this Agreement.  For purposes of this Section 5.2(a), there shall be
a Transfer of GC’s Membership Interest in the Company if one (1) or more
Greenspun Family Members do not own one hundred

32


--------------------------------------------------------------------------------


percent (100%) of GC; provided, however, that the pledge or other hypothecation
of GC’s or Station’s Membership Interest to secure Construction Financing,
Expansion Financing or Permanent Financing, or the subsequent foreclosure or
transfer in lieu thereof, to the construction or permanent lender or bona fide
purchaser or transferee of such lender, shall not be deemed a Transfer. 
Notwithstanding anything in this Agreement to the contrary, in the event of any
Transfer by GC or Station of any or all of its Membership Interest in
contravention of this Section 5.2(a), such as, but not limited to, by operation
of law, Bankruptcy or the like, the transferee shall have no rights to vote any
matters coming before the Members and the other Member shall have the sole right
to vote and appoint members to the Executive Committee.

(b)           Transfer Upon Change in Control.

(i)            Station shall give written notice to GC (a “Change in Control
Notice”) no later than thirty (30) days following a Change in Control, which
Change in Control Notice shall describe the events or circumstances which
constitute such Change in Control in reasonable detail.  Promptly thereafter,
the Executive Committee shall determine the Appraised Value of each Member’s
Membership Interest as of the date of the Change in Control Notice.

(ii)           Within thirty (30) days after receipt of written notice of the
Appraised Value of Station’s Membership Interest, GC shall give Station written
notice (the “Change in Control Call Exercise Notice”) of GC’s intention to
purchase Station’s Membership Interest (the “Change in Control Call”) if GC
elects to exercise the Change in Control Call at such Appraised Value.  GC and
Station shall close GC’s purchase of Station’s Membership Interest pursuant to
the exercise of a Change in Control Call within ten (10) days following receipt
of all necessary third-party consents and approvals for such Transfer, with the
purchase price payable in cash at such closing, unless otherwise agreed by
Station.  Station shall convey its Membership Interest to GC free and clear of
all liens and encumbrances (except this Agreement and the Aliante Operating
Agreement), and Station and its Affiliates shall be released from all
indebtedness, pledges and guaranties incurred on behalf of the Company.  In the
event GC defaults on acquiring Station’s Membership Interest pursuant to this
Clause (ii), or the requisite consents and approvals to Transfer have not (or
cannot be) obtained with respect to a Change in Control Call within one (1) year
after the Change in Control Call Exercise Notice, or Station and its Affiliates
cannot be released from all indebtedness, pledges or guaranties with respect to
a Change in Control Call within one (1) year after the Change in Control Call
Exercise Notice, then Station can require the Company or its assets to be sold
pursuant to actions taken by an investment banker (selected by Station from the
list on Exhibit B) in a commercially reasonable time frame.

(iii)          If GC does not exercise its Change in Control Call, then at any
time during the period commencing on its receipt of written notice of the
Appraised Value of GC’s Membership Interest and ending on the twelve (12) month
anniversary of the closing of the Change in Control transaction (the “Change in
Control Put Period”), GC may give Station (or the acquiror of Station’s
Membership Interest in the Change in Control transaction, as the case may be)
written notice (the “Change in Control Put Exercise Notice”) of its intention to
sell its Membership Interest (the “Change in Control Put”) to

33


--------------------------------------------------------------------------------


Station (or the acquirer of Station’s Membership Interest in the Change in
Control, as the case may be) if GC elects to exercise its Change in Control Put
at such Appraised Value.  GC and Station (or the acquiror of Station’s
Membership Interest in the Change in Control transaction, as the case may be)
shall close the purchase of GC’s Membership Interest within ten (10) days
following receipt of all necessary third-party consents and approvals for such
Transfer, with the purchase price payable in cash at such closing, unless
otherwise agreed by GC.  GC shall convey its Membership Interest to Station (or
the acquiror of Station’s Membership Interest in the Change in Control
transaction, as the case may be) free and clear of all liens and encumbrances
(except this Agreement and the Aliante Operating Agreement), and GC and its
Affiliates shall be released from all indebtedness, pledges and guaranties
incurred on behalf of the Company.  In the event Station (or the acquiror of
Station’s Membership Interest in the Change in Control transaction, as the case
may be) defaults on acquiring GC’s Membership Interest pursuant to this Clause
(iii), or the requisite consents and approvals to Transfer have not (or cannot
be) obtained with respect to a Change in Control Put within one (1) year after
the Change in Control Put Exercise Notice, or GC and its Affiliates cannot be
released from all indebtedness, pledges or guaranties with respect to a Change
in Control Put within one (1) year after the Change in Control Put Exercise
Notice, then GC can require the Company or its assets to be sold pursuant to
actions taken by an investment banker (selected by GC from the list on Exhibit
B) in a commercially reasonable time frame.

(c)           Special Provisions Applicable to Change in Control Call.  In the
event that Station’s Membership Interest is the subject of a Change in Control
Call, Station shall, at the option of GC, be obligated to continue to serve as
the Manager for a period of up to six (6) months after the consummation of the
purchase of Station’s Membership Interest, during which time Station shall
continue to perform its obligations hereunder and receive the Incentive
Management Fee and the Base Management Fee and will cooperate with Aliante LLC
in its efforts to engage a successor Manager.

(d)           Attempted Transfers in Contravention.  Any attempted Transfer in
contravention of this Article V shall be void and of no effect and shall not
bind or be recognized by the Company.  In the case of an attempted Transfer not
permitted hereby, the parties attempting to engage in such Transfer shall
indemnify and hold harmless (and hereby agree to indemnify and hold harmless),
the Company and the other Members from all costs, liabilities and damages that
any of such indemnified Persons may incur (including, without limitation,
incremental tax liability and attorneys’ fees and expenses) as a result of such
attempted Transfer and efforts to enforce the indemnity granted hereby.

(e)           Distributions and Allocations Upon Transfers.  If during any
Fiscal Year there is a Transfer of an interest in the Company in compliance with
the provisions of this Article V, Profits and Losses and all other items
attributable to the transferred interest for such period shall be divided and
allocated between the transferor and the transferee by taking into account their
varying interests during the period in accordance with Code Section 706(d),
using the interim closing of books method or, upon the unanimous approval of the
Members, any other conventions permitted by law and selected by the Executive
Committee.  All distributions with respect to the transferred interest on or
before the date of the Transfer shall be made to the transferor, and all
distributions thereafter with respect to the transferred interest shall be made
to

34


--------------------------------------------------------------------------------


the transferee.  Neither the Company nor the Executive Committee shall incur any
liability for making allocations and distributions in accordance with the
provisions of this Article V.

(f)            Compliance with Gaming Laws.  Notwithstanding anything to the
contrary set forth herein, no Membership Interest or other ownership interest in
the Company shall be issued or Transferred in any manner whatsoever except in
compliance with all Gaming Laws and only after the receipt of all necessary
Gaming Licenses.

5.3           Gaming Licensing.  Each Member agrees to promptly and diligently,
at its own cost, file for and seek to obtain it and its Affiliates’ Gaming
Licenses for the Aliante Project and any gaming project to be developed on the
Losee Property or a New Property by the Company, Losee LLC, Aliante LLC or any
other subsidiary of the Company.

(a)           In the event that any Member (the “Problem Member”) has not
received its Gaming License for the Aliante Project by the time of the Opening
or, by virtue of its pending gaming application, is substantially impairing or
impeding the receipt by the Company of the Gaming Licenses necessary for the
Opening, then the other Member shall acquire the Problem Member’s Membership
Interest, free and clear of all liens and encumbrances (other than this
Agreement), for a purchase price equal to one hundred percent (100%) of the
Problem Member’s unreturned Capital Contribution, payable in cash, and the
Problem Member and its Affiliates shall be released from all indebtedness,
pledges and guaranties incurred on behalf of the Company.  For a period of one
(1) year after such purchase, if the Problem Member obtains its Gaming License,
it shall have the option, subject to the approval of the applicable Gaming
Authorities, to repurchase its Membership Interest, free and clear of all liens
and encumbrances (other than this Agreement), for a purchase price equal to the
purchase price paid for such Membership Interest by the non-Problem Member,
payable in cash, and assumption of one-half (1/2) of all indebtedness, pledges
or guaranties outstanding by the other Member or its Affiliates on behalf of the
Company.  For a period of one (1) year after the purchase of the Problem
Member’s Membership Interest or such time as the Problem Member repurchases its
Membership Interest, whichever is shorter, the Company shall not make any
distributions to its Members (other than the payment of fees and reimbursement
of costs in the ordinary course of business).

(b)           If, subsequent to Opening and the initial licensing of a Member, a
Member (also, a “Problem Member”) is substantially impeding or impairing the
ability of the Company to maintain its Gaming License for the Project, or is
resulting in the imposition of significantly burdensome terms and conditions on
any such Gaming Licenses (a “Gaming Problem”), then the other Member may give
written notice to the Problem Member and the Problem Member shall have the
lesser of that time required by the Gaming Authorities or ninety (90) days to
correct such Gaming Problem.  If such Gaming Problem is not corrected within the
shorter of the above time periods, then the non-Problem Member may give written
notice that it shall acquire the Problem Member’s Membership Interest, free and
clear of all liens and encumbrances (other than those imposed by this Agreement)
for an amount equal to the Problem Member’s unreturned Capital Contributions,
and the Problem Member shall be released from all indebtedness, pledges and
guaranties incurred on behalf of the Company.  The closing on such acquisition
shall occur upon the lesser of the time required by applicable Gaming Authority
or ninety (90) days after the

35


--------------------------------------------------------------------------------


notice of intent to acquire the Problem Member’s Membership Interest.  The
purchase price shall be paid in cash.

5.4           Required Member Approvals.  Notwithstanding any other provision
herein to the contrary, the prior unanimous affirmative approval of the Members
of the Company shall be required with respect to each of the following:

(a)           Approval of a Restricted Activity;

(b)           Approval of an Affiliate Transaction by a Member which is not an
arms-length bona fide fair market value transaction;

(c)           Amendments to the Articles and, except as set forth in Section
7.2, any amendment of this Agreement;

(d)           Any sale of the business or substantially all of the assets of the
Company, a sale of all or any portion of the Company’s membership interest(s) in
Losee LLC, a sale of all or any portion of the Company’s membership interest(s)
in Aliante LLC, or merger of the Company in which the Company is not the
surviving entity and the Members of the Company immediately prior to such
transaction do not hold a majority of the Voting Stock of the entity surviving
such merger, which sale or merger is not an arms-length bona fide fair market
value transaction;

(e)           Admission of new Member(s) pursuant to Section 5.1 or Transfers
pursuant to Section 5.2(a)(iii); or

(f)            Dissolution of the Company pursuant to Section 6.1(a).

5.5           Place of Meetings and Meetings by Telephone.  Meetings of Members
shall be held at any place designated by the Executive Committee.  In the
absence of any such designation, meetings of Members shall be held at the
principal place of business of the Company.  Any meeting of the Members may be
held by conference telephone or similar communications equipment so long as all
Members participating in the meeting can hear one another, and all Members
participating by telephone or similar communications equipment shall be deemed
to be present in person at the meeting.

5.6           Annual Meeting.  No annual meeting of the Members shall be
required.

5.7           Special Call of Meetings.  Special meetings of the Members may be
called at any time by any Member owning twenty five percent (25%) or more of the
Membership Interests of the Company or by the Executive Committee for the
purpose of taking action upon any matter requiring the vote or authority of the
Members as provided in this Agreement or the Act or upon any other matter as to
which such vote or authority is deemed by the Members or the Executive Committee
to be necessary or desirable; provided, however, in no event may any Member call
a special meeting of the Members more than once in any four (4) week period.

5.8           Notice of Meetings of Members.  All notices of meetings of Members
shall be sent or otherwise given in accordance with Section 8.1 not fewer than
five (5) nor more than

36


--------------------------------------------------------------------------------


ninety (90) days before the date of the meeting.  The notice shall specify (a)
the place, date, and hour of the meeting, and (b) the general nature of the
business to be transacted.

5.9           Manner of Giving Notice.  Notice of any meeting of the Members
shall be given pursuant to Section 8.1.

5.10         Adjourned Meeting; Notice.  Any meeting of Members, whether or not
a quorum is present, may be adjourned from time to time by the vote of the
majority of the Membership Interests represented at that meeting, either in
person or by proxy.  When any meeting of Members is adjourned to another time or
place, notice need not be given of the adjourned meeting, unless a new record
date of the adjourned meeting is fixed or unless the adjournment is for more
than sixty (60) days from the date set for the original meeting, in which case
the Executive Committee shall set a new record date and shall give notice in
accordance with the provisions of Sections 5.8 and 5.9.  At any adjourned
meeting, the Company may transact any business that might have been transacted
at the original meeting.

5.11         Quorum; Voting.  At any meeting of the Members, a majority of the
Membership Interests of the Company, present in person or by proxy, shall
constitute a quorum for all purposes.  Except as otherwise required by this
Agreement (including, without limitation, Section 5.4) or the Act, all matters
shall be determined by an affirmative vote of Members holding at least a
majority of the Membership’s Interests of the Company when a quorum is present.

5.12         Waiver of Notice by Consent of Absent Members.  The transactions of
a meeting of Members however called and noticed and wherever held, shall be as
valid as though taken at a meeting duly held after regular call and notice if a
quorum is present either in person or by proxy and if either before or after the
meeting, each Person entitled to vote who was not present in person or by proxy
signs a written waiver of notice or a consent to a holding of the meeting or an
approval of the minutes.  The waiver of notice or consent need not specify
either the business to be transacted or the purpose of any meeting of Members.
 Attendance by a Person at a meeting shall also constitute a waiver of notice of
that meeting, except when the Person objects at the beginning of the meeting to
the transaction of any business because the meeting is not lawfully called or
convened and except that attendance at a meeting is not a waiver of any right to
object to the consideration of matters not included in the notice of the meeting
if that objection is expressly made at the beginning of the meeting.

5.13         Member Action by Written Consent Without a Meeting.  Except as
provided in this Agreement or the Act, any action that may be taken at any
meeting of Members may be taken without a meeting and without prior notice if a
consent in writing setting forth the action so taken is signed by Members
holding at least a majority of the Membership Interests of the Company, or such
greater number as is required by this Agreement or the Act with respect to a
particular issue.  Any such written consent may be executed and given by
telecopy or similar electronic means.  Such consents shall be filed with the
Company and shall be maintained in the Company’s records.

37


--------------------------------------------------------------------------------


5.14         Record Date for Member Notice, Voting, and Giving Consents.

(a)           For purposes of determining the Members entitled to vote or act at
any meeting or adjournment thereof, the record date for determining Members
entitled to notice of or to vote at a meeting of Members shall be at the close
of business on the business day immediately preceding the day on which notice is
given, or if notice is waived, at the close of business on the business day next
preceding the day on which the meeting is held.

(b)           The record date for determining Members entitled to give consent
to action in writing without a meeting, (i) when no prior action of the
Executive Committee has been taken, shall be the day on which the first written
consent is given or (ii) when prior action of the Executive Committee has been
taken, shall be (A) such date as determined for that purpose by the Executive
Committee, which record date shall not precede the date upon which the
resolution fixing it is adopted by the Executive Committee and shall not be more
than twenty (20) days after the date of such resolution or (B) if no record date
is fixed by the Executive Committee, the record date shall be the close of
business on the day on which the Executive Committee adopts the resolution
relating to that action.

(c)           Only Members of record on the record date as herein determined
shall have any right to vote or to act at any meeting or give consent to any
action relating to such record date, provided, however, that no Member who
Transfers all or part of such Member’s Membership Interest after a record date
(and no transferee of such Membership Interest) shall have the right to vote or
act with respect to the transferred Membership Interest as regards the matter
for which the record date was set.

5.15                           In General.

(a)           As of the Effective Date.    As of the Effective Date, each of the
Members hereby makes each of the representations, warranties and covenants
applicable to such Member as set forth in this Section 5.15(a) (which shall
survive the execution of this Agreement) which shall be for the benefit of the
Company and other Members:

(i)            Due Incorporation or Formation; Authorization of Agreement.  Such
Person is a limited liability company, it is duly organized or duly formed,
validly existing, and in good standing under the laws of the jurisdiction of its
formation and has the limited liability company power and authority to own its
property and carry on its business as owned and carried on the Effective Date
and as contemplated hereby.  Such Person is duly licensed or qualified to do
business and in good standing in each of the jurisdictions in which the failure
to be so licensed or qualified would have a material adverse effect on its
financial condition or its ability to perform its obligations hereunder.  Such
Person has the limited liability company power and authority to execute and
deliver this Agreement and to perform its obligations hereunder, and the
execution, delivery, and performance of this Agreement has been duly authorized
by all necessary limited liability company action.  This Agreement constitutes
the legal, valid, and binding obligation of such Person enforceable in
accordance with its respective terms (except as enforceability may be limited by
applicable bankruptcy, insolvency or other similar laws affecting creditor’s
rights generally, and except that the availability of equitable remedies is
subject to judicial discretion).

38


--------------------------------------------------------------------------------


(ii)           No Conflict With Restrictions; No Default.  Neither the
execution, delivery, and performance of this Agreement nor the consummation by
such Person of the transactions contemplated hereby (A) will conflict with,
violate, or result in a breach of any of the terms, conditions, or provisions of
any law, regulation, order, writ, injunction, decree, determination, or award of
any court, any governmental department, board, agency, or instrumentality,
domestic or foreign, or any arbitrator, applicable to such Person, (B) will
conflict with, violate, result in a breach of, or constitute a default under any
of the terms, conditions, or provisions of the articles of organization or
operating agreement of such Person or of any material agreement or instrument to
which such Person is a party or by which such Person is or may be bound or to
which any of its material properties or assets is subject, (C) will  conflict
with, violate, result in a breach of, constitute a default under (whether with
notice or lapse of time or both), accelerate or permit the acceleration of the
performance required by, give to others any material interests or rights, or
require any consent, authorization, or approval under any indenture, mortgage,
lease agreement, or instrument to which such Person is a party or by which such
Person is or may be bound, or (D) will result in the creation or imposition of
any lien upon any of the material properties or assets of such Person.

(iii)          Governmental Authorizations.  Any registration, declaration or
filing with or consent, approval, license, permit or other authorization or
order by, any governmental or regulatory authority, domestic or foreign, that is
required in connection with the valid execution, delivery, acceptance, and
performance by such Person under this Agreement or the consummation by such
Person of any transaction contemplated hereby has been completed, made, or
obtained on or before the Effective Date, except as set forth in this Agreement.

(iv)          Litigation.  There are no actions, suits, proceedings, or
investigations pending or, to the knowledge of such Person, threatened against
or affecting such Person or any of its properties, assets, or businesses in any
court or before or by any                 governmental department, board,
agency, or instrumentality, domestic or foreign, or any arbitrator which could,
if adversely determined (or, in the case of an investigation could lead to any
action, suit, or proceeding, which if adversely determined could) reasonably be
expected to materially impair such Person’s ability to perform its obligations
under this Agreement or to have a material adverse effect on the consolidated
financial condition of such Person; and such Person has not received any
currently effective notice of any default, and such Person is not in default,
under any applicable order, writ, injunction, decree, permit, determination, or
award of any court, any governmental department, board, agency, or
instrumentality, domestic or foreign, or any arbitrator which could reasonably
be expected to materially impair such Person’s ability to perform its
obligations under this Agreement or to have a material adverse effect on the
consolidated financial condition of such Person.

(v)           Investigation.  Such Person is acquiring its Membership Interest
based upon its own investigation, and the exercise by such Person of its rights
and the performance of its obligations under this Agreement will be based upon
its own investigation, analysis, and expertise.  Such Person’s acquisition of
its Membership

39


--------------------------------------------------------------------------------


Interest is being made for its own account for investment, and not with a view
to the sale or distribution thereof.

(vi)          Accredited Investor.  Such Person is an “accredited investor”
within the meaning of applicable state and federal securities laws.  The
Person’s overall commitment to investments that are not readily marketable is
not disproportionate to its net worth, and the purchase of the Membership
Interest will not cause such overall commitment to become excessive.

(vi)          No Statute of Limitations Defense.  The Company, the Members and
Parent agree that during any period under the Construction Loan Documents,
Expansion Project Loan Documents or Permanent Loan Documents, including any
Pledge/Guaranty Documents, the Members, Parent, the Station Pledgors or the GC
Pledgors are required to “stand still” with respect to claims against one
another, each Party agrees not to assert the statute of limitations as a defense
to any action brought by another Party to the extent such statute of limitations
applies solely because of such “stand still” and the Parties agree that any such
statute of limitations period shall be tolled for the period of time that any
such Party is required to “stand still.”

(b)           As of the Contribution Date.  As of the Contribution Date, each of
the Members hereby makes each of the representations, warranties and covenants
applicable to such Member as set forth in this Section 5.15(b) (which shall
survive the execution of this Agreement), and as set forth on Exhibit C-1 in the
case of GC, or as set forth on Exhibit C-2 in the case of Station (each of which
shall survive the execution of this Agreement for the period set forth therein),
which shall be for the benefit of the Company and other Members:

(i)            Solely with respect to GC, GC is the lawful owner of the Aliante
Membership Interests and all of such Aliante Membership Interests being
contributed to the Company are (A) duly authorized, validly issued, fully paid
and nonassessable, and constitute one hundred percent (100%) of the issued and
outstanding membership interests in Aliante LLC and (B) free and clear of all
liens and encumbrances.  Neither GC nor any of its Affiliates has assigned,
conveyed or transferred, or attempted or purported to assign, convey or
transfer, in any manner or degree whatsoever, to any person or entity, any
rights, title, present interest, future interest or claim in or to any portion
of the Aliante Membership Interests, and no other person or entity has the right
to assert any claim in or to any portion thereof or any option, warrant or other
right to purchase or acquire a member interest in Aliante LLC.  No licenses,
permits, consents, approvals, authorizations or waivers must be obtained from,
and no notices given to or filings made with any governmental or regulatory
authority or third person, for GC to transfer the Aliante Membership Interests
to the Company as provided in this Agreement, or for the performance by GC of
its obligations under this Agreement.  Aliante LLC has no assets other than
title to the Resort Property, together with rights and appurtenances relating
thereto.  Aliante LLC has no liabilities (whether absolute, accrued, contingent,
fixed or otherwise, or whether due or to become due) other than the costs and
expenses incurred in the ordinary course of the ownership of the Resort
Property.  There are no pending or, to the knowledge of GC, threatened legal
proceedings or actions of any kind or character affecting the Resort Property or
Aliante LLC’s interest therein.  Other than

40


--------------------------------------------------------------------------------


those previously disclosed to Station, there are no leases, or occupancy
agreements of any kind affecting the Resort Property.  Notwithstanding anything
herein to the contrary, GC covenants and agrees that it will not, and it will
not permit Aliante LLC, to acquire any assets other than the Resort Property
(together with appurtenant interests and related intangible rights and
interests), incur any liabilities or obligations other than costs and expenses
incurred in the ordinary course of the ownership of the Resort Property, after
the Effective Date and on or before the Contribution Date without the prior
written consent of Station.

(ii)           Solely with respect to Station, Station is the lawful owner of
the Losee Membership Interests all of the Losee Membership Interests being
contributed to the Company are (A) duly authorized, validly issued, fully paid
and nonassessable, and constitute one hundred percent (100%) of the issued and
outstanding membership interests in Losee LLC and (B) free and clear of all
liens and encumbrances.  Neither Station nor any of its Affiliates has assigned,
conveyed or transferred, or attempted or purported to assign, convey or
transfer, in any manner or degree whatsoever, to any person or entity, any
rights, title, present interest, future interest or claim in or to any portion
of the Losee Membership Interest, and no other person or entity has the right to
assert any claim in or to any portion thereof or any option, warrant or other
right to purchase or acquire a member interest in Losee LLC.  No licenses,
permits, consents, approvals, authorizations or waivers must be obtained from,
and no notices given to or filings made with any governmental or regulatory
authority or third person, for Station to transfer the Losee Membership
Interests to the Company as provided in this Agreement, or for the performance
by Station of its obligations under this Agreement.  Losee LLC has no assets
other than title to the Losee Property, together with rights and appurtenances
relating thereto.  Losee LLC has no liabilities (whether absolute, accrued,
contingent, fixed or otherwise, or whether due or to become due) other than the
costs and expenses incurred in the ordinary course of the ownership of the Losee
Property.  There are no pending or, to the knowledge of Station, threatened
legal proceedings or actions of any kind or character affecting the Losee
Property or Losee’s LLC’s interest therein.  There are no leases, or occupancy
agreements of any kind affecting the Losee Property.  Notwithstanding anything
herein to the contrary, Station covenants and agrees that it will not, and it
will not permit Losee LLC, to acquire any assets other than the Losee Property
(together with appurtenant interests and related intangible rights and
interests), incur any liabilities or obligations other than costs and expenses
incurred in the ordinary course of the ownership of the Losee Property, after
the Effective Date and on or before the Contribution Date without the prior
written consent of GC.

5.16         Compliance with the Aliante Operating Agreement and the Losee
Operating Agreement.  Each Member agrees to abide by, comply with any and all
provisions of and perform each and all of its duties, responsibilities and
obligations pursuant hereto, the Aliante Operating Agreement and the Losee
Operating Agreement in accordance herewith and therewith, to the extent
applicable to such Member.

41


--------------------------------------------------------------------------------


ARTICLE VI

Dissolution, Liquidation and Termination

6.1           Dissolution.  The Company shall dissolve and its affairs shall be
wound up upon the occurrence of any of the following:

(a)           the mutual consent of all Members at any time; or

(b)           the occurrence of any other event that effects a dissolution of
the Company under the Act.

6.2           Liquidation and Termination.  On dissolution of the Company, the
Executive Committee shall act as liquidating trustee.  The liquidating trustee
shall proceed diligently to wind up the affairs of the Company and make final
distributions as provided herein and in the Act.  The costs of liquidation shall
be borne by the Company.  Until final distribution, the liquidating trustee
shall continue to operate the Company properties with all of the power and
authority of the Executive Committee.  The steps to be accomplished by the
liquidating trustee are as follows:

(a)           as promptly as possible after dissolution and again after final
liquidation, the liquidating trustee shall cause an accounting to be made by a
firm of independent public accountants of the Company’s assets, liabilities and
operations through the last day of the calendar month in which the dissolution
occurs or the final liquidation is completed, as applicable;

(b)           the liquidating trustee shall pay, satisfy or discharge from
Company funds all of the debts, liabilities and obligations of the Company
(including, without limitation, all expenses incurred in liquidation) or
otherwise make adequate provision for payment and discharge thereof (including,
without limitation, the establishment of a cash escrow fund for contingent
liabilities in such amount and for such term as the liquidating trustee may
reasonably determine); and

(c)           all remaining assets of the Company shall be distributed to the
Members in accordance with Section 4.5(a).

6.3           Articles of Dissolution.  On completion of the distribution of
Company assets as provided herein, the Company’s existence shall be terminated,
and the Executive Committee (or such other person or persons as the Act may
require or permit) shall file Articles of Dissolution with the Secretary of
State of Nevada under the Act and take such other actions as may be necessary to
terminate the existence of the Company.

6.4           Negative Capital Accounts.  No Member with a deficit balance in
its Capital Account shall have any obligation to make any contribution to the
capital of the Company with respect to such deficit, and such deficit shall not
be considered a debt owed to the Company or to any other Person for any purpose
whatsoever.

6.5           Deemed Distribution and Recontribution.  Notwithstanding any other
provision of this Article VI, in the event the Company is liquidated within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(g) but no event described in
Section 6.1 has occurred, such liquidation shall not cause a dissolution of the
Company for purposes of the Act and the Company’s assets shall not be
liquidated, the Company’s liabilities shall not be paid or discharged, and the
Company’s affairs shall not be wound up.  Instead, the assets and liabilities of
the Company shall

42


--------------------------------------------------------------------------------


be deemed to have been contributed to a new company and the interests in the new
company shall be deemed distributed to members of the former Company, which
shall be operated and governed by this Agreement.

6.6           Limitations on Rights of Members.  Each Member shall look solely
to the assets of the Company for the return of its Capital Contribution, and
except as expressly provided herein, no Member shall have priority over any
other Member as to the return of its Capital Contribution or as to any
distributions or allocations.

ARTICLE VII

Amendments

7.1           Amendments Generally.  Except as otherwise provided in this
Article VII, and notwithstanding any contrary provision of the Act, any
amendments to this Agreement and to the Articles may be adopted with the
unanimous written consent of all the Members.

7.2           Amendments by the Executive Committee.  Without limiting the power
to amend this Agreement granted by Section 7.1 hereof, this Agreement may be
amended by the Executive Committee, by executing an instrument of amendment and
giving each Member notice thereof, without the consent of any of the Members,
(a) to effect changes of a ministerial nature that do not adversely affect the
rights, duties or obligations of the Members; (b) to give effect to the
admission of Members in accordance with the terms hereof; (c) to conform the
terms of this Agreement with any Regulations issued under Code Section 704; or
(d) with respect to the Company’s status as a partnership (and not as an
association taxable as a corporation) for federal or state income tax purposes
(i) to comply with the requirements of the Regulations, or (ii) to ensure the
continuation of partnership status; provided, however, that in the opinion of
counsel of the Company any of such amendments do not adversely affect the rights
or interests of any of the Members.  Notwithstanding the foregoing, no amendment
shall be adopted pursuant to this Section 7.2 if such amendment would adversely
affect the limited liability of the Members or the status of the Company as a
partnership for federal or state income tax purposes.

ARTICLE VIII

Miscellaneous

8.1           Notices.  All notices, requests, consents and other formal
communication between the Members, the Manager, the members of the Executive
Committee and the Company that are required or permitted under this Agreement
(“Notices”) shall be in writing and shall be sent to the address for the
respective addressee provided on Exhibit F (each a “Notice Address”).  Notices
shall be (a) delivered personally with a written receipt of delivery, (b) sent
by a recognized overnight courier requiring a written acknowledgment of receipt
or providing a certification of delivery or attempted deliver (e.g., Federal
Express, Airborne, UPS), (c) sent by certified or registered mail, postage
prepaid, return receipt requested, or (d) transmitted by facsimile machine
provided that the facsimile transmission is received between 8:00 a.m. and 5:00
p.m. (as determined by the time zone of the addressee), Monday through Friday
but excluding holidays on which the primary office of the addressee is closed,
and provided, further,

43


--------------------------------------------------------------------------------


that a duplicate copy of the Notice is delivered to the respective Notice
Address on the first regular business day following the date of facsimile
transmission.  Notices shall be deemed delivered when actually received by the
addressee at the respective Notice Address; provided, however, that if the
Notice was sent by overnight courier or mail as aforesaid and is affirmatively
refused or cannot be delivered during customary business hours by reason of the
absence of a signatory to acknowledge receipt, or by reason of a change of
address with respect to which the addressor did not have either knowledge or
written notice delivered in accordance with this Section, then the first
attempted delivery shall be deemed to constitute delivery.

Each Member and the Company shall be entitled to change its Notice Address from
time to time, and to add up to two (2) additional notice addressees, by
delivering to all Members and the Company notice thereof in the manner herein
provided for the delivery of Notices.

8.2           Binding Effect.  Except as otherwise provided in this Agreement,
every covenant, term and provision of this Agreement shall be binding upon and
inure to the benefit of the Members and their respective successors, transferees
and (subject to the limitations in Article V hereof) assigns.

8.3           Headings.  Section and other headings contained in this Agreement
(except for the definitions in Section 1.1) are for reference purposes only and
are not intended to describe, interpret, define or limit the scope, extent or
intent of this Agreement or any provision hereof.

8.4           Severability.  Every provision of this Agreement is intended to be
severable.  If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity or
legality of the remainder of this Agreement.

8.5           Further Action.  Each Member, upon the request of the Executive
Committee, agrees to perform all further acts and execute, acknowledge and
deliver any documents which may be reasonably necessary, appropriate or
desirable to carry out the provisions of this Agreement.

8.6           Governing Law.  The laws of the State of Nevada shall govern the
validity of this Agreement, the construction of its terms, and the
interpretation of the rights and duties of the Members.

8.7           Waiver of Action for Partition.  Each of the Members irrevocably
waives any right that it may have to maintain any action for partition with
respect to any of the Company’s assets.

8.8           Counterpart Execution.  This Agreement may be executed in any
number of counterparts with the same effect as if all of the Members had signed
the same document.  All counterparts shall be construed together and shall
constitute one agreement.

8.9           Publicity.  Neither GC nor Station shall make any formal public
statement(s) or announcements regarding the other Member, the Aliante Project,
the Aliante Property, Aliante LLC, the Losee Property or Losee LLC, or this
Agreement without the prior consent of the other, which consent shall not be
unreasonably withheld; provided, however, that if either party is unable to
obtain the prior consent of the other with respect to a formal announcement that
is, on

44


--------------------------------------------------------------------------------


the advice of legal counsel, believed to be required by law, then such party may
make or issue such legally required statement or announcement and promptly
furnish the other party with a copy thereof.

8.10         Third Party Beneficiaries.  Aliante LLC shall be an express third
party beneficiary, and may rely on, the representations, warranties and
covenants of GC contained in this Agreement with respect to the Aliante
Property, the Aliante Project and the Aliante Membership Interests.  Losee LLC
shall be an express third party beneficiary, and may rely on, the
representations, warranties and covenants of Station contained in this Agreement
with respect to the Losee Property and the Losee Membership Interests.  Except
as otherwise provided in the immediately preceding two sentences, no Person is
intended to be, or shall be, a third party beneficiary of this Agreement.

8.11         Broker Fees.  Station represents and warrants that upon the
formation of the Company or transfer of the Losee Membership Interest to the
Company, there will be no brokerage fees or commissions or other compensation
due or payable on an absolute or contingent basis to any person, firm,
corporation, or other entity, with respect to or on account of the formation of
the Company or transfer of the Losee Membership Interest, arising by, through or
under Station.  GC represents and warrants that upon the formation of the
Company or transfer of the Aliante Membership Interest to the Company, there
will be no brokerage fees or commissions or other compensation due or payable on
an absolute or contingent basis to any person, firm, corporation, or other
entity, with respect to or on account of the formation of the Company or
transfer of the Aliante Membership Interest, arising by, through or under GC.

8.12         Securities under the UCC.  Notwithstanding any rule or construction
to the contrary, the Membership Interest owned by each Member is hereby deemed
to be a “security” as that term is defined in Article 8 of the Uniform
Commercial Code in effect on this date in the State of Nevada and as such the
Membership Interests shall be governed thereby, and any certificate issued to
evidence any Membership Interest shall bear a legend to that effect.

[The remainder of this page is left blank intentionally.]

45


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the Effective Date.

COMPANY:

 

 

 

 

 

ALIANTE HOLDING, LLC

 

 

 

 



By:

Aliante Station, LLC, a Member

 

 

 

 

 

By:

Station Casinos, Inc., its Manager

 

 

 

 

 

 

By:

/s/ RICHARD J. HASKINS

 

 

 

 

Richard J. Haskins

 

 

 

 

Secretary

 

 

 

 



By:

G.C. Aliante, LLC, a Member

 

 

 

 

 

 

By:

/s/ BRIAN L. GREENSPUN

 

 

 

 

Brian L. Greenspun

 

 

 

 

Manager

 

 

 

 

 

 



MEMBERS:

 

 

 

 

 

G.C. ALIANTE, LLC

 

 

 

 



By:

/s/ BRIAN L. GREENSPUN

 

 

 

Brian L. Greenspun

 

 

 

Manager

 

 

 

 



ALIANTE STATION, LLC

 

 

 

 



By:

Station Casinos, Inc., its Manager

 

 

 

 

By:

/s/ RICHARD J. HASKINS

 

 

 

Richard J. Haskins

 

 

 

Secretary

 

 

1


--------------------------------------------------------------------------------


EXHIBIT A

Legal Description of Aliante Property

ALL OF PARCEL 34 AS SHOWN ON THE FINAL MAP OF ALIANTE NORTH, RECORDED IN BOOK
110 OF PLATS, PAGE 72, IN THE OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY,
NEVADA

2


--------------------------------------------------------------------------------


EXHIBIT B

List of Investment Banking Firms

1.             Credit Suisse First Boston

2.             Bear, Stearns & Co., Inc.

3.             CIBC

4.             Lehman Brothers

5.             Merrill Lynch & Co., Inc.

6.             J.P. Morgan

7.             Banc of America Securities LLC

8.             Citigroup

9.             Jefferies & Company, Inc.

10.           The Goldman Sachs Group, Inc.

11.           Deutsche Bank

12.                                 or any other international investment
banking firm of comparable reputation and experience to the investment banking
firms listed in items 1- 11 above that has qualified analysts  who “follow”
gaming companies.

1


--------------------------------------------------------------------------------


EXHIBIT C-1

Aliante Property Representations by GC

1.             GC represents and warrants to the Company and Station that the
following matters are true and correct as of the Contribution Date:

(a)           With respect to the Aliante Property, and except as contained in
the Aliante Property Documents (defined below) as of the Contribution Date,
neither GC nor any Affiliate thereof has received written notice from any
governmental authority advising GC or any Affiliate thereof (i) a violation of
any laws or regulations (whether now existing or which will exist with the
passage of time) or (ii) any action which must be taken to avoid a violation
thereof.

(b)           GC has delivered to the Station copies of all of the following
documents which are in its or its Affiliates’ possession and of which GC has
actual knowledge as of the Contribution Date, including those which have been
submitted by GC or any Affiliate thereof to the City of North Las Vegas, Nevada
(collectively, the “Aliante Property Documents”):

(i)            Copies of all surveys of the Aliante Property and all plans and
specifications for improvements to be constructed on the Aliante Property, which
surveys, plans and specifications first were created by GC or its Affiliates or
delivered to GC or its Affiliates on or after February 1, 2002;

(ii)           Copies of any inspection, engineering, environmental or
architectural studies or reports which relate to the physical condition of the
Aliante Property, which studies or reports were first created by GC or its
Affiliates or delivered to GC or its Affiliates on or after February 1, 2002;

(iii)          A copy of the bill or bills issued for the most recent year for
which bills have been issued for all real estate taxes or assessments currently
applicable to the Aliante Property and a copy of any and all real estate tax or
assessment notices currently applicable to the Aliante Property (collectively,
the “Tax Bills”);

(iv)          A copy of all outstanding management, maintenance, repair, service
and supply contracts (including, without limitation, grading, quarry and
landscaping agreements), equipment rental agreements, all contracts for repair
or capital replacement to be performed at the Aliante Property, and any other
contracts relating to or affecting the Aliante Property (other than Leases
(defined below)), any of the foregoing of which has a remaining payment
obligation in excess of $100,000 and which will be binding upon the Aliante
Property or the Company subsequent to the transfer of the Aliante Membership
Interest to the Company (collectively, the “Contracts”);

(v)           A copy of all leases and any other agreements which are in effect
with the tenants of the Aliante Property (the “Leases”);

(vi)          Copies of all licenses, permits, authorizations and approvals
obtained by GC or its Affiliates that currently apply to the improvement of the
Aliante Property

1


--------------------------------------------------------------------------------


or any portion thereof, occupancy thereof or any present use thereof (the
“Governmental Permits”);

(vii)         A copy of all outstanding guarantees and warranties covering the
Aliante Property; and

(viii)        Copies of pending insurance claims or litigation documents
relating to the Aliante Property.

(c)           Upon the formation of the Company or transfer of the Aliante
Membership Interests to the Company, there will be no brokerage fees or
commissions or other compensation due or payable on an absolute or contingent
basis to any Person, with respect to or on account of the formation of the
Company or transfer of the Aliante Membership Interests, arising by, through or
under GC or its Affiliates.

(d)           Except as set forth in the Aliante Property Documents or disclosed
in writing to the Company and Station, to GC’s actual knowledge, there are no
condemnation, environmental, zoning or other land-use regulation proceedings
with respect to the Aliante Property, either instituted or overtly threatened,
which would materially detrimentally affect the value of the Aliante Property.

(e)           Except as contained in the Aliante Property Documents, to GC’s
actual knowledge, no Hazardous Materials are used, generated, transported,
treated, constructed, deposited, stored, dispensed, placed or located in, on or
under the Aliante Property including, without limitation, the groundwater
located thereunder, except for those quantities of Hazardous Materials which do
not violate applicable environmental laws.  For the purpose of the Agreement,
“Hazardous Materials” shall include, but not be limited to (i) substances
defined as “hazardous materials,” “hazardous substances,” “hazardous wastes,” or
“toxic substances” in the Federal Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. §9601, et seq.;
the Materials Transportation Act, 49 U.S.C. §1801, et seq.; the Resource
Conservation and Recovery Act 42 U.S.C. §6901 et seq.; applicable state and
local statutes and regulations; and in the regulations adopted and publications
promulgated pursuant to said laws from time to time, and (ii) any chemical,
material, substance or other matter of any kind whatsoever which is prohibited,
regulated or limited by any federal, state, local, county or regional authority
or legislation, including, without limitation, that enumerated above in
Clause (i).  Except as set forth in the Aliante Property Documents, to GC’s
actual knowledge, there is no asbestos or PCB contained in or stored on the
Aliante Property.

(f)            Except as set forth in the Aliante Property Documents or
disclosed to the Company, neither GC nor any Affiliate thereof has received any
written notice from any insurance carrier or any of the tenants under the Leases
of any material defects in the Aliante Property, or in any portion thereof,
which would materially adversely affect the insurability thereof or the cost of
such insurance.

(g)           Except as set forth in Attachment C-1(A) attached hereto or as set
forth in the Aliante Property Documents, there are no pending, or, to GC’s
actual knowledge, overtly threatened legal proceedings or actions of any kind or
character with respect to the Aliante

2


--------------------------------------------------------------------------------


Property which would materially adversely affect the Aliante Property or Aliante
LLC’s interest therein.

(h)           GC is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Code, and GC will furnish to the Company and Station,
prior to the transfer of the Aliante Membership Interest, an affidavit to that
effect in form reasonably satisfactory to Station and the Company.

(i)            Except as contained in the Property Documents, to GC’s actual
knowledge, there are no Leases, tenancy or occupancy agreements binding upon all
or any portion of the Aliante Property.

2.             The representations and warranties made in Paragraph 1 of this
Exhibit C-1 shall be continuing and shall not merge into any instrument or
conveyance delivered at the transfer of the Aliante Membership Interest to the
Company, but shall survive the transfer of the Aliante Membership Interest to
the Company for a period of twelve (12) months.  Notwithstanding anything to the
contrary herein, to the extent Scott Nielson, Bill Warner, Frank J. Fertitta
III, Glenn Christenson or Joe Haley have actual knowledge (as of the time any
such representation or warranty is made) of any incorrect statement in any
representation or warranty made by GC, neither Station nor the Company can rely
on such representation or warranty.  As used herein, “Station’s actual
knowledge,” or similar phrases, means the current, actual personal knowledge
Scott Nielson, Bill Warner, Frank J. Fertitta III, Glenn Christenson or Joe
Haley, without investigation and without imputation of any other person’s
knowledge.  As used herein, “GC’s actual knowledge,” or similar phrases, means
the current, actual personal knowledge of only Robert Solomon, John Kilduff and
Jon Legarza, without investigation and without imputation of any other person’s
knowledge.  The fact that reference is made to the personal knowledge of named
individuals shall not render such individuals personally liable for any breach
of any of the foregoing representations and warranties.

                3.             Notwithstanding anything herein to the contrary,
GC expressly disclaims any representations and warranties regarding any
contracts, leases, governmental approvals, studies or other documents executed,
approved or commissioned by GC, either directly or on behalf of the Company.

3


--------------------------------------------------------------------------------


EXHIBIT C-2

Losee Property Representations by Station and Parent

1.             Station represents and warrants to the Company and GC that the
following matters are true and correct as of the Contribution Date:

(a)           With respect to the Losee Property, and except as contained in the
Losee Property Documents (defined below) as of the Contribution Date, neither
Station nor any Affiliate thereof has received written notice from any
governmental authority advising Station or any Affiliate thereof (i) a violation
of any laws or regulations (whether now existing or which will exist with the
passage of time) or (ii) any action which must be taken to avoid a violation
thereof.

(b)           Station has delivered to GC copies of all of the following
documents which are in its or its Affiliates’ possession and of which Station
has actual knowledge as of the Contribution Date, including those which have
been submitted by Station or any Affiliate thereof to the City of North Las
Vegas, Nevada (collectively, the “Losee Property Documents”):

(i)            A copy of an ALTA survey of the Losee Property;

(ii)           A copy of a Phase I Environmental Report for the Losee Property;

(iii)          A copy of the bill or bills issued for the most recent year for
which bills have been issued for all real estate taxes or assessments currently
applicable to the Losee Property and a copy of any and all real estate tax or
assessment notices currently applicable to the Losee Property (collectively, the
“Losee Tax Bills”);

(iv)          A copy of all outstanding management, maintenance, repair, service
and supply contracts (including, without limitation, grading, quarry and
landscaping agreements), equipment rental agreements, all contracts for repair
or capital replacement to be performed at the Losee Property, and any other
contracts relating to or affecting the Losee Property (other than Leases
(defined below)), any of the foregoing of which has a remaining payment
obligation in excess of $100,000 and which will be binding upon the Losee
Property or the Company subsequent to the transfer of the Losee Membership
Interest to the Company (collectively, the “Losee Contracts”);

(v)           A copy of all leases and any other agreements which are in effect
with the tenants of the Losee Property (the “Losee Leases”);

(vi)          Copies of all licenses, permits, authorizations and approvals
obtained by Station, Parent or their Affiliates that currently apply to the
improvement of the Losee Property or any portion thereof, occupancy thereof or
any present use thereof (the “Losee Governmental Permits”);

(vii)         A copy of all outstanding guarantees and warranties covering the
Losee Property; and

1


--------------------------------------------------------------------------------


(viii)        Copies of pending insurance claims or litigation documents
relating to the Losee Property.

(c)           Upon the formation of the Company or transfer of the Losee
Membership Interest to the Company, there will be no brokerage fees or
commissions or other compensation due or payable on an absolute or contingent
basis to any Person, with respect to or on account of the formation of the
Company or transfer of the Losee Membership Interest, arising by, through or
under Station, Parent or their Affiliates.

(d)           Except as set forth in the Losee Property Documents or disclosed
in writing to the Company and GC, to Station’s actual knowledge, there are no
condemnation, environmental, zoning or other land-use regulation proceedings
with respect to the Losee Property, either instituted or overtly threatened,
which would materially detrimentally affect the value of the Losee Property.

(e)           Except as contained in the Losee Property Documents, to Station’s 
actual knowledge, no Hazardous Materials are used, generated, transported,
treated, constructed, deposited, stored, dispensed, placed or located in, on or
under the Losee Property including, without limitation, the groundwater located
thereunder, except for those quantities of Hazardous Materials which do not
violate applicable environmental laws.  For the purpose of the Agreement,
“Hazardous Materials” shall include, but not be limited to (i) substances
defined as “hazardous materials,” “hazardous substances,” “hazardous wastes,” or
“toxic substances” in the Federal Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. §9601, et seq.;
the Materials Transportation Act, 49 U.S.C. §1801, et seq.; the Resource
Conservation and Recovery Act 42 U.S.C. §6901 et seq.; applicable state and
local statutes and regulations; and in the regulations adopted and publications
promulgated pursuant to said laws from time to time, and (ii) any chemical,
material, substance or other matter of any kind whatsoever which is prohibited,
regulated or limited by any federal, state, local, county or regional authority
or legislation, including, without limitation, that enumerated above in
Clause (i).  Except as set forth in the Losee Property Documents, to Station’s
actual knowledge, there is no asbestos or PCB contained in or stored on the
Losee Property.

(f)            Except as set forth in the Losee Property Documents or disclosed
to the Company and GC, neither Station nor any Affiliate thereof has received
any written notice from any insurance carrier or any of the tenants under the
Leases of any material defects in the Losee Property, or in any portion thereof,
which would materially adversely affect the insurability thereof or the cost of
such insurance.

(g)           Except as set forth in Attachment C-2(A) attached hereto or as set
forth in the Losee Property Documents, there are no pending, or, to Station’s
actual knowledge, overtly threatened legal proceedings or actions of any kind or
character with respect to the Losee Property which would materially adversely
affect the Losee Property or Losee LLC’s interest therein.

(h)           Station is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Code, and Station will furnish to the Company and GC,
prior to the transfer of the Losee

2


--------------------------------------------------------------------------------


Membership Interest, an affidavit to that effect in form reasonably satisfactory
to GC and the  Company.

(i)            Except as contained in the Losee Property Documents, to Station’s
actual knowledge, there are no Leases, tenancy or occupancy agreements binding
upon all or any portion of the Losee Property.

2.             The representations and warranties made in Paragraph 1 of this
Exhibit C-2 shall be continuing and shall not merge into any instrument or
conveyance delivered at the transfer of the Losee Membership Interest to the
Company, but shall survive the transfer of the Losee Membership Interest to the
Company for a period of twelve (12) months.  Notwithstanding anything to the
contrary herein, to the extent Robert Solomon, John Kilduff and Jon Legarza,
have actual knowledge (as of the time any such representation or warranty is
made) of any incorrect statement in any representation or warranty made by
Station or Parent, neither GC nor the Company can rely on such representation or
warranty.  As used herein, “GC’s actual knowledge,” or similar phrases, means
the current, actual personal knowledge of only Robert Solomon, John Kilduff and
Jon Legarza, without investigation and without imputation of any other person’s
knowledge.  As used herein, “Station’s actual knowledge,” or similar phrases,
means the current, actual personal knowledge Scott Nielson, Bill Warner, Frank
J. Fertitta III, Glenn Christenson or Joe Haley, without investigation and
without imputation of any other person’s knowledge.  The fact that reference is
made to the personal knowledge of named individuals shall not render such
individuals personally liable for any breach of any of the foregoing
representations and warranties.

                3.             Notwithstanding anything herein to the contrary,
Station and Parent expressly disclaim any representations and warranties
regarding any contracts, leases, governmental approvals, studies or other
documents executed, approved or commissioned by Station, either directly or on
behalf of the Company, or by Parent.

 

3


--------------------------------------------------------------------------------


EXHIBIT D

New Property(ies)

1.                                       If, during the Restricted Period, a
Fertitta Person or a Greenspun Person acquires or intends to acquire an
interest, directly or indirectly, in whole or in part, in real property (or a
direct or indirect interest in an entity that owns or acquires an interest,
directly or indirectly, in whole or in part, in real property) located in whole
or in part within the Restricted Area other than an Exempt Property (a “New
Property”), then no later than forty five (45) days after the first to occur of
the date of acquisition of such interest or the date of acquisition of a right
to acquire such interest, Station (for itself or on behalf of the Fertitta
Persons, if one or more Fertitta Persons other than Station is/are acquiring the
interest in the New Property) or GC (for itself or on behalf of the Greenspun
Persons, if one (1) or more Greenspun Persons other than GC is/are acquiring the
interest in the New Property) (the “Offering Member”) shall notify the other
Member (the “Other Member”) in writing of the acquisition or the right to
acquire such interest (an “Acquisition Notice”), which Acquisition Notice shall
(a) describe in detail the New Property and the nature and extent of the entire
interest in the New Property acquired or to be acquired by the Offering Member
(the “Offering Member’s Interest”), (b) describe in detail the total costs and
expenses incurred or expected to be incurred by the Offering Member (and its
affiliates) in acquiring and owning the New Property, including, without
limitation, (i) the purchase price of the New Property or the Offering Member’s
Interest, (ii) all direct carrying costs relative to the New Property or
Offering Member’s Interest actually paid or incurred by the Offering Member
(including, without limitation, interest on advanced amounts at such Offering
Member’s then current cost of funds, insurance and property taxes) and (iii) all
transaction costs (including, without limitation, closing costs, attorneys’
fees, accountants’ fees, fees of other professionals, due diligence costs,
transfer taxes and prorations) (collectively, “New Property Costs”) and (c)
identify the actual or contemplated date of acquisition of the Offering Member’s
Interest by the Offering Member.

2.                                       The Other Member shall have the right
for a period of forty five (45) days following the date of delivery of the
Acquisition Notice (the “Participation Election Period”) to notify the Offering
Member in writing (a “Notice to Participate”) of such Other Member’s binding,
irrevocable election (a “Participation Election”) to acquire a fifty percent
(50%) interest in the Offering Member’s Interest for an amount equal to fifty
percent (50%) of New Property Costs, which election shall be binding on the
Parties.

3.                                       If the Other Member (a) fails, for any
reason, to deliver a Notice to Participate within the Participation Election
Period or (b) notifies the Offering Member in writing before the expiration of
the Participation Election Period of such Offering Member’s decision not to
exercise its Participation Election (which notification shall be irrevocable),
then the Other Member shall have no rights with respect to the New Property or
the Offering Member’s Interest, except that (i) such New Property shall be
subject to the Section 3.8(a) Restrictions and (ii) the Offering Member shall
not (either directly or indirectly) own, develop, manage or operate such New
Property as a hotel and/or gaming activity during

1


--------------------------------------------------------------------------------


the Restricted Period.  For purposes of clarity, it shall not be deemed to be a
breach of this Exhibit D,  the Agreement or the Aliante Operating Agreement for
a Fertitta Person, alone or with other Fertitta Persons and/or other Persons, or
a Greenspun Person, alone or with other Greenspun Persons and/or with other
Persons, to acquire an interest, directly or indirectly, in whole or in part, in
any such New Property in compliance with this Exhibit D which is thereafter
developed during the Restricted Period with a hotel and/or casino use if and so
long as such hotel and/or casino use does not open for business during the
Restricted Period.

4.               If the Other Member timely delivers a Notice to Participate to
the Offering Member, then within thirty (30) days after the date on which the
Other Member so notifies the Offering Member, (i) the Members shall cause the
Company to acquire the New Property or Offering Member’s Interest through a
newly formed limited liability company that will be wholly-owned by the Company
or equally by the Members, (ii) the terms of the operating agreement of such
newly-formed limited liability company (the “New Property Operating Agreement”)
shall be as mutually agreed to by the Members or, in the event the Members are
unable to agree on the definitive terms and conditions thereof during such
thirty (30)-day period, then on substantially the same terms and conditions as
set forth in the Losee Operating Agreement (modified, as necessary, to reflect
the differences between the New Property and the Losee Property and the terms
and conditions of its purchase); provided, however, that (a) all decisions
regarding the development of the New Property shall require the joint approval
of both Members (or their Affiliates or representatives in the executive
committee of such new limited liability company, as the case may be) and (b)
there shall be no “conflict of interest” provision analogous to Section 3.8 of
the Aliante Operating Agreement or other non-competition provision. GC and
Station shall jointly fund the acquisition cost of such New Property with
Additional Capital Contributions to the Company, which the Company shall, in
turn, contribute to the new limited liability company for such purpose.

5.                                       If the Other Member timely delivers a
Notice to Participate to the Offering Member but the Other Member fails to fund
its share of the Additional Capital Contributions necessary to fund the purchase
price of the New Property of Offering Member’s Interest (or 50% of the New
Property Costs attributable thereto) in accordance with the terms set forth in
Paragraph 4 above, the Offering Member may elect either (a) to treat such
failure as a failure of the Other Member to deliver a Notice to Participate
within the Participation Election Period as provided in Paragraph 4 above or (b)
to exercise all rights and remedies under applicable law for breach of the
agreements set forth in this Exhibit D.

6.                                       If the Other Member timely delivers a
Notice to Participate to the Offering Member but the Offering Member fails to
transfer the Offered Member’s Interest (or New Property, as applicable) or to
fund its share of the Additional Capital Contributions necessary to fund the
purchase price of the Offering Member’s Interest or the New Property in
accordance with the terms set forth in Paragraph 4 above, the Other Member may
elect either (a) to require specific performance by the Offering Member of its
Additional Capital Contribution obligations in accordance with the term set
forth in Paragraph 4 above and the Offering Member hereby consents to such
remedy, if so elected by the Other

2


--------------------------------------------------------------------------------


Member, or (b) to exercise all rights and remedies under applicable law for
breach of the agreements set forth in this Exhibit D.

7.             The Members acknowledge and agree that money damages would not be
an adequate remedy for any breach of this Exhibit D and that a Member, may in
its sole discretion, apply to any court of law or equity of competent
jurisdiction for specific performance and/or injunctive relief (without posting
a bond) in order to enforce or prevent any violation of the provisions of this
Exhibit D, and both Members acknowledge the right of the other Member to obtain
specific performance and or injunctive relief (without posting a bond) in
accordance with this Exhibit D.

3


--------------------------------------------------------------------------------


EXHIBIT E

Legal Description of Losee Property

PARCEL ONE (1):

THAT PORTION OF THE SOUTHWEST QUARTER (SW 1/4) OF SECTION 13, TOWNSHIP 19 SOUTH,
RANGE 61 EAST, M.D.B.&M, DESCRIBED AS FOLLOWS:

LOT ONE (1) AND TWO (2) OF THAT CERTAIN PARCEL MAP ON FILE IN FILE 71, PAGE 75
IN THE OFFICE OF THE COUNTY RECORDER, CLARK COUNTY, NEVADA.

PARCEL TWO (2):

THE NORTHEAST QUARTER (NE ¼) OF THE SOUTHEAST QUARTER (SE ¼) OF THE SOUTHWEST
QUARTER (SW ¼) OF SECTION 13, TOWNSHIP 19 SOUTH, RANGE 61 EAST, M.D.B.&M.

BEING FURTHER DESCRIBED AS LOT ONE (1) OF THAT CERTAIN CERTIFICATE OF LAND
DIVISION NO. 91-80 RECORDED JULY 18, 1980 IN BOOK 1250 AS DOCUMENT NO. 1209181,
OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

EXCEPTING THEREFROM THE NORTH THIRTY (30) FEET, THE EAST FORTY (40) FEET, AND
THAT CERTAIN SPANDREL AREA LOCATED IN THE NORTHEAST CORNER (NE COR.) AS CONVEYED
TO THE COUNTY OF CLARK FOR ROAD PURPOSES BY DEED RECORDED JULY 8, 1980 IN  BOOK
1250 AS DOCUMENT NO. 1209182, OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

PARCEL THREE (3):

THE SOUTHEAST QUARTER (SE ¼) OF THE SOUTHEAST QUARTER (SE ¼) OF THE SOUTHWEST
QUARTER (SW ¼) OF SECTION 13, TOWNSHIP 19 SOUTH, RANGE 61 EAST, M.D.B.&M.

EXCEPTING THEREFROM THE SOUTH FIFTY (50) FEET AND THE EAST 40 FEET, AS CONVEYED
TO THE COUNTY OF CLARK FOR ROAD PURPOSES BY DEED RECORDED JULY 8, 1980 AS
DOCUMENT NO. 1201982 IN BOOK 1250 OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

BEING FURTHER DESCRIBED AS LOT 2 OF THAT CERTAIN CERTIFICATE OF LAND DIVISION
RECORDED JULY 8, 1980 AS DOCUMENT NO. 1209181 OF OFFICIAL RECORDS, CLARK COUNTY,
NEVADA.

PARCEL FOUR (4):

1


--------------------------------------------------------------------------------


THE SOUTHWEST QUARTER (SW ¼) OF THE SOUTHEAST QUARTER (SE ¼) OF THE SOUTHWEST
QUARTER (SW ¼) OF SECTION 13, TOWNSHIP 19 SOUTH, RANGE 61 EAST, M.D.B.&M.;

ALSO KNOWN AS LOT THREE (3) OF CERTIFICATE OF LAND DIVISION NO. 91-80, RECORDED
JULY 8, 1980 IN BOOK 1250 AS DOCUMENT NO. 1209181, OFFICIAL RECORDS, CLARK
COUNTY, NEVADA;

EXCEPTING THEREFROM THE WEST 30.00 FEET, THE SOUTH 50.00 FEET, AND THAT CERTAIN
SPANDREL AREA LOCATED IN THE SOUTHWEST CORNER (SW COR.) THEREOF AS CONVEYED TO
CLARK COUNTY FOR ROAD PURPOSES BY THAT CERTAIN DEED RECORDED JULY 8, 1980 IN
BOOK 1250 AS DOCUMENT NO. 1209182, OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

PARCEL FIVE (5):

THE NORTHWEST QUARTER (NW ¼) OF THE SOUTHEAST QUARTER (SE ¼) OF THE SOUTHWEST
QUARTER (SW ¼) OF SECTION 13, TOWNSHIP 19 SOUTH, RANGE 61 EAST, M.D.B.&M.

EXCEPTING THEREFROM THE NORTH 30 FEET AND WEST 30 FEET, AS CONVEYED TO THE
COUNTY OF CLARK FOR ROAD PURPOSES BY DEED RECORDED JULY 8, 1980, IN BOOK 1250,
AS INSTRUMENT/FILE NO. 1209182, OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

BEING FURTHER DESCRIBED AS LOT 4 OF THAT CERTAIN CERTIFICATE OF LAND DIVISION
RECORDED JULY 8, 1980 AS INSTRUMENT/FILE NO. 1209181, CLARK COUNTY, NEVADA

2


--------------------------------------------------------------------------------


EXHIBIT F

NOTICE ADDRESSES

Company:

Aliante Holding, LLC

 

c/o Aliante Station, LLC

 

c/o Station Casinos, Inc.

 

2411 Sahara Avenue

 

Las Vegas, NV 89102

 

Attention: Frank J. Fertitta III

 

 

 

and

 

 

 

G.C. Aliante, LLC

 

c/o The Greenspun Corporation

 

901 North Green Valley Parkway, Suite 210

 

Henderson, NV 89074

 

Attention: Brian L. Greenspun

 

 

GC:

G.C. Aliante, LLC

 

c/o The Greenspun Corporation

 

901 North Green Valley Parkway, Suite 210

 

Henderson, NV 89074

 

Attention: Brian L. Greenspun

 

 

with a copy to:

The Greenspun Corporation

 

901 North Green Valley Parkway

 

Suite 210

 

Henderson, NV 89014

 

Attention: Key Reid

 

 

Station:

Aliante Station, LLC

 

c/o Station Casinos, Inc.

 

2411 Sahara Avenue

 

Las Vegas, NV 89102

 

Attention: Frank J. Fertitta III

 

 

with a copy to:

Aliante Station, LLC

 

c/o Station Casinos, Inc.

 

2411 Sahara Avenue

 

Las Vegas, NV 89102

 

Attention: Richard J. Haskins, Esq.

 

1


--------------------------------------------------------------------------------


EXHIBIT G

Initial Members and Membership Interests

G.C. Aliante, LLC, a Nevada limited liability company

50%

 

 

Aliante Station, LLC, a Nevada limited liability company

50%

 

1


--------------------------------------------------------------------------------


TO BE UPDATED BASED ON

THE UPDATED TITLE COMMITMENT, EFFECTIVE DATE 11/7/05

EXHIBIT H-1

Permitted Exceptions (Aliante Property)

1.                                       The matters listed on Schedule B of the
Title Commitment, No. 05-09-1341-DTL (1st Amendment), issued by the Nevada Title
Company, dated as of November 17, 2005, at 7:30 a.m.(the “TC”), except:

(a)                                  the real property taxes covered by
Exception No. 1 on Schedule B-Section II of the TC shall be shown as current  as
of the Contribution Date;

(b)                                 the Special Assessment for Improvement
District No. 60 covered by Exception No. 2 on Schedule B-Section II of the TC
shall be shown as current as of the Contribution Date NOTE:  The Special
Assessment against the Aliante Property is subject to adjustment based upon a
final allocation by the assessment engineer not to exceed $1,604,543.68;

(c)          Title Policy to include affirmative insurance that as of the date
of the policy there are no supplemental or recapture taxes;

(d)                                 the cell tower agreement reflected on
Exception No.15 on Schedule B-Section II of the TC shall be deemed to be a
Permitted Exception only if all rights, titles, and interests of the
licensor/grantor thereunder shall be assigned by the Company as of the
Contribution Date.  If such agreement shall be terminated or replaced with a
permanent or relocated cell tower license, lease or easement, then such
Exception No. 15 shall not be deemed to be a Permitted Exception, and the
replacement cell tower license, lease or easement approved by the Executive
Committee shall be deemed to be a Permitted Exception;

(e)                                  if the drainage easement shown as Exception
No. 16 on Schedule B-Section II of the TC shall be relocated as provided in
Section 3.2 of the Agreement, such Exception No. 16 shall not be deemed to be a
Permitted Exception and the relocated easement shall be deemed to be a Permitted
Exception; and

(f)                                    Exception No. 18 shall not be deemed
Permitted Exceptions.

2.                                       Matters to be identified on a survey of
the Aliante Property to be delivered prior to the Contribution Date, except for
those matters set forth as exceptions (a) through (e) under paragraph no. 1 with
respect to the TC.

3.                                       Declaration of Covenants, Conditions
and Restrictions in substantially the form as attached hereto.

4.                                       Unrecorded license agreements in form
and substance approved by the Executive Committee with respect to the temporary
placement of construction trailers and spoils

1


--------------------------------------------------------------------------------


(including caliche) stockpile on portions of the Aliante Property by an
affiliate of GC and by a third party.

5.                                       Those matters affecting title, created
by, through and under the Company or the Manager, or with the prior written
approval of the Company, the Manager or the Executive Committee, as the case may
be

 

2


--------------------------------------------------------------------------------


EXHIBIT H-2

Permitted Exceptions (Losee Property)

1.                                       Those matters shown as exceptions in
that certain Owner’s Policy of Title Insurance No. A60-0527944 issued by
Commonwealth Land Title Insurance Company, dated October 11, 2005, naming Losee
LLC as insured.

 

1


--------------------------------------------------------------------------------


EXHIBIT I

Articles of Organization

See attached.

 

1


--------------------------------------------------------------------------------


SCHEDULE 4.1(a)

GC’s Initial Capital Contribution

1.             As its Initial Capital Contribution, on the Contribution Date, GC
shall contribute to the Company one hundred (100%) of the issued and outstanding
membership interests in Aliante LLC (the “Aliante Membership Interests”)
pursuant to an Assignment of Membership Interest in the form attached as
Attachment III. Prior to such conveyance, GC shall assign or cause its affiliate
to assign to Aliante LLC all rights of Developer under Section 6.05 of the
Development Agreement, recorded on April 8, 2002 in Book 20020408 as Document
No. 00884 of the Clark County Official Records, to be granted permits to install
two (2) Billboards (as defined in such Development Agreement) on the Resort
Property.

2.             Prior to or concurrently with making its Initial Capital
Contribution, GC shall, at its sole cost and expense, (a) take all steps
necessary to transfer all transferable land use permits and approvals
theretofore issued with respect to the Aliante Property to Aliante LLC and (b)
provide Aliante LLC with, or cause Aliante LLC to obtain, a 1970 ALTA extended
coverage owner’s policy of title insurance (the “Aliante Owner’s Policy”) issued
by Nevada Title in the amount of $50,000,000 insuring Aliante LLC’s title in and
to the Aliante Property, subject only to the Permitted Exceptions set forth on
Exhibit H-1 to the Agreement and those additional encumbrances approved by the
Executive Committee.

3.             Upon the making of its Initial Capital Contribution, GC shall be
entitled to a credit to its Capital Account in the amount of $50,000,000.  Real
estate taxes, assessments, and other taxes, fees, and costs customarily prorated
in commercial real estate transactions in the Las Vegas, Nevada area, shall be
prorated between GC and Aliante LLC as on the Contribution Date.

1


--------------------------------------------------------------------------------


 

SCHEDULE 4.1(b)

Station’s Initial Capital Contribution

1.             As its Initial Capital Contribution, on the Contribution Date,
Station shall contribute to the Company (a) one hundred percent (100%) of the
issued and outstanding membership interests in Losee LLC (the “Losee Membership
Interests”) pursuant to an Assignment of Membership Interest in the form
attached as Attachment IV and (b) $2,190,330.00 in immediately available funds.

2.             Prior to or concurrently with making its Initial Capital
Contribution,  Station shall, at its sole cost and expense, (a) take all steps
necessary to transfer all transferable land use permits and approvals
theretofore issued with respect to the Losee Property to Losee LLC  and (b)
provide Losee LLC with, or cause Losee LLC to obtain, a 1970 ALTA extended
coverage owner’s policy of title insurance (the “Losee Owner’s Policy”) issued
by Nevada Title in the amount of $47,000,000 insuring Losee LLC’s title in and
to the Losee Property, subject only to the Permitted Exceptions set forth on
Exhibit H-2 to the Agreement and those additional encumbrances approved by the
Executive Committee.

3.             Upon the making of its Initial Capital Contribution, Station
shall be entitled to a credit to its Capital Account in the amount of
$50,000,000.  Real estate taxes, assessments, and other taxes, fees, and costs
customarily prorated in commercial real estate transactions in the Las Vegas,
Nevada area, shall be prorated between Station and Losee LLC as on the
Contribution Date.

 

1


--------------------------------------------------------------------------------


ATTACHMENT I

Form of Aliante Operating Agreement

 

 

See attached.

 

1


--------------------------------------------------------------------------------


ATTACHMENT II

Form of Losee Operating Agreement

 

 

See attached

 

1


--------------------------------------------------------------------------------


ATTACHMENT III

Form of GC Assignment of Membership Interest

See attached

 

1


--------------------------------------------------------------------------------


ATTACHMENT IV

Form of Station Assignment of Membership Interest

See Attached

 

1


--------------------------------------------------------------------------------